                     2:16-cv-02298-CSB-EIL # 52          Page 1 of 66
                                                                                                     E-FILED
                                                                Thursday, 10 January, 2019 04:00:32 PM
                                                                          Clerk, U.S. District Court, ILCD
                                     24,28,APPEAL,CLOSED,REFER,RULE 16 CONFERENCE HELD
                           U.S. District Court
                  CENTRAL DISTRICT OF ILLINOIS (Urbana)
            CIVIL DOCKET FOR CASE #: 2:16−cv−02298−CSB−EIL

Aguero v. University of Illinois et al                      Date Filed: 09/27/2016
Assigned to: Judge Colin Stirling Bruce                     Date Terminated: 12/17/2018
Referred to: Magistrate Judge Eric I. Long                  Jury Demand: Both
Cause: 42:2000e Job Discrimination (Employment)             Nature of Suit: 442 Civil Rights: Jobs
                                                            Jurisdiction: Federal Question
Plaintiff
Alejandra Aguero                              represented by Jonathan C Goldman
                                                             Law Offices of Goldman & Ehrlich, Chtd.
                                                             20 S Clark St
                                                             Ste 500
                                                             Chicago, IL 60603
                                                             312−332−6733
                                                             Fax: 312−372−7076
                                                             Email: jon@goldmanehrlich.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Ronald S Langacker
                                                            LANGACKER LAW LTD
                                                            Suite 100
                                                            102 E Main Street
                                                            Urbana, IL 61801
                                                            217−954−1025
                                                            Fax: 217−903−5255
                                                            Email: ron@langackerlaw.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
University of Illinois                        represented by William J Brinkmann
TERMINATED: 03/30/2017                                       THOMAS MAMER & HAUGHEY LLP
                                                             Suite 500
                                                             30 E Main Street
                                                             Champaign, IL 61820
                                                             217−351−1500
                                                             Fax: 217−351−2017
                                                             Email: wjbrinkm@tmh−law.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Kenneth D Reifsteck
                                                            THOMAS MAMER & HAUGHEY LLP

                                                                                                         1
                      2:16-cv-02298-CSB-EIL # 52           Page 2 of 66


                                                               Suite 500
                                                               30 E Main Street
                                                               Champaign, IL 61820
                                                               217−351−1500
                                                               Email: kdr@TMH−LAW.com
                                                               ATTORNEY TO BE NOTICED

                                                               Philip Jeffrey Pence
                                                               THOMAS MAMER & HAUGHEY LLP
                                                               Suite 500
                                                               30 E Main Street
                                                               PO Box 560
                                                               Champaign, IL 61824
                                                               217−351−1500
                                                               Fax: 217−355−0087
                                                               Email: philip@tmh−law.com
                                                               TERMINATED: 06/15/2018
                                                               ATTORNEY TO BE NOTICED

Defendant
Board of Trustees of University of             represented by William J Brinkmann
Illinois                                                      (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                               Kenneth D Reifsteck
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

                                                               Nathan T Kolb
                                                               THOMAS MAMER & HAUGHEY LLP
                                                               Suite 500
                                                               30 E Main Street
                                                               PO Box 560
                                                               Champaign, IL 61824
                                                               217−351−1500
                                                               Email: nkolb@tmh−law.com
                                                               ATTORNEY TO BE NOTICED

                                                               Philip Jeffrey Pence
                                                               (See above for address)
                                                               TERMINATED: 06/15/2018
                                                               ATTORNEY TO BE NOTICED


 Date Filed     #   Page Docket Text
 09/27/2016     1         COMPLAINT against All Defendants ( Filing fee $ 400 receipt number
                          0753−2410235.), filed by Alejandra Aguero. (Attachments: # 1 Civil Cover
                          Sheet)(Langacker, Ronald) (Entered: 09/27/2016)
 12/05/2016     2

                                                                                                     2
                  2:16-cv-02298-CSB-EIL # 52            Page 3 of 66



                     MOTION to Dismiss and Strike Pursuant to Federal Rule of Civil Procedure 12
                     by Defendants Board of Trustees of University of Illinois, University of Illinois.
                     Responses due by 12/19/2016 (Brinkmann, William) (Entered: 12/05/2016)
12/05/2016    3      MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS re 2
                     MOTION to Dismiss and Strike Pursuant to Federal Rule of Civil Procedure 12
                     by Board of Trustees of University of Illinois, University of Illinois.
                     (Brinkmann, William) (Entered: 12/05/2016)
12/15/2016    4      MOTION for Extension of Time to File Response/Reply by Plaintiff Alejandra
                     Aguero. Responses due by 12/29/2016 (Langacker, Ronald) (Entered:
                     12/15/2016)
12/16/2016           TEXT ORDER entered by Magistrate Judge Eric I. Long on 12/16/2016.
                     Plaintiff's Agreed Motion to Extend Deadline 4 is GRANTED. Plaintiff's
                     deadline to file a response to Defendant's Motion to Dismiss is extended to
                     January 9, 2017. (KE, ilcd) (Entered: 12/16/2016)
01/06/2017    5      Second MOTION for Extension of Time to File Response/Reply by Plaintiff
                     Alejandra Aguero. Responses due by 1/20/2017 (Langacker, Ronald) (Entered:
                     01/06/2017)
01/09/2017    6      ORDER entered by Magistrate Judge Eric I. Long on 1/9/17 setting a Rule 16
                     Scheduling Conference for 2/28/17 at 10:30 AM in Courtroom B in Urbana
                     before Magistrate Judge Eric I. Long. See written Order. (TC, ilcd) (Entered:
                     01/09/2017)
01/09/2017           TEXT ORDER entered by Magistrate Judge Eric I. Long on 1/9/17. Plaintiff's
                     Second Agreed Motion to Extend Deadline 5 is GRANTED. Plaintiff's deadline
                     to respond to Defendant's Motion to Dismiss is extended to January 30, 2017.
                     (KM, ilcd) (Entered: 01/09/2017)
01/13/2017    7      REPORT of Rule 26(f) Planning Meeting by University of Illinois. (Brinkmann,
                     William) (Entered: 01/13/2017)
01/17/2017           TEXT ORDER entered by Magistrate Judge Eric I. Long on 1/17/17. This Court
                     has reviewed the parties' Report of Rule 26(f) Planning Meeting 7 and pursuant
                     to the Order 6 scheduling this matter for a Rule 16 hearing conference by
                     personal appearance on February 28, 2017, at 10:30 A.M., the matter is hereby
                     converted from personal appearance to telephone conference on the same date at
                     the same time. The Court will initiate the call. (TC, ilcd) (Entered: 01/17/2017)
01/30/2017    8      AMENDED COMPLAINT against All Defendants, filed by Alejandra Aguero.
                     (Attachments: # 1 Exhibit, # 2 Exhibit)(Langacker, Ronald) (Entered:
                     01/30/2017)
02/13/2017    9      MOTION to Dismiss Amended Complaint Pursuant to Federal Rule by Civil
                     Procedure 12 by Defendant University of Illinois. Responses due by 2/27/2017
                     (Brinkmann, William) (Entered: 02/13/2017)
02/13/2017   10      MEMORANDUM in Support re 2 MOTION to Dismiss and Strike Pursuant to
                     Federal Rule of Civil Procedure 12 filed by Defendants Board of Trustees of
                     University of Illinois, University of Illinois. (Brinkmann, William) (Entered:
                     02/13/2017)
02/27/2017   11

                                                                                                          3
                  2:16-cv-02298-CSB-EIL # 52            Page 4 of 66



                     MEMORANDUM in Opposition re 9 MOTION to Dismiss Amended Complaint
                     Pursuant to Federal Rule by Civil Procedure 12 filed by Plaintiff Alejandra
                     Aguero. (Langacker, Ronald) (Entered: 02/27/2017)
02/28/2017           TEXT ORDER entered by Judge Colin Stirling Bruce on 2/28/17. Plaintiff's
                     Amended Complaint 8 , and Defendant's subsequent Motion to Dismiss 9 has
                     superseded Defendant's earlier motion 2 . The clerk is directed to MOOT 2 .
                     (TC, ilcd) (Entered: 02/28/2017)
02/28/2017   12      MINUTES for proceedings held 2/28/17 before Judge Eric I. Long. Appearance
                     for Plaintiff by Ronald Langacker. Appearance for Defendants by William
                     Brinkmann, Kenneth Reifsteck, and Philip Pence. Rule 16 conference held by
                     telephone. Plan approved; dates set. Consent to magistrate judge discussed (form
                     attached). ADR options offered, including court−hosted settlement conference.
                     The following discovery deadlines are set: Initial disclosure due by 4/10/17;
                     Amended pleadings due by 6/30/17; Joinder of parties due by 6/30/17; Plaintiff's
                     expert disclosure due by 10/31/17; Plaintiff shall make experts available for
                     deposition by 11/30/17; Defendant's expert disclosure due by 12/29/17;
                     Defendant shall make experts available for deposition by 1/31/18; Discovery
                     due by 7/31/18; Case dispositive motions due by 8/31/18. Final Pretrial
                     Conference is scheduled for 1/7/19 at 1:30 PM by personal appearance before
                     Judge Colin S. Bruce, Courtroom A, Urbana, IL. Jury Selection/Jury Trial is
                     scheduled for 1/15/19 at 9:30 AM before Judge Colin S. Bruce, Courtroom A,
                     Urbana, IL (5 days). Status Hearing set before Judge Long on 5/16/17 at 11:15
                     AM by telephone to discuss possible court hosted mediation or summary trial.
                     (Tape #UR−B 10:31 AM.) (KM, ilcd) (Entered: 02/28/2017)
03/30/2017   13      ORDER entered by Judge Colin Stirling Bruce on 3/30/17. The University's
                     Motion to Dismiss 9 is GRANTED in part and DENIED in part. The motion is
                     granted as to the University of Illinois. The clerk is directed to terminate the
                     University of Illinois as a defendant, leaving only the Board of Trustees of the
                     University of Illinois as a defendant. The motion is granted as to Counts V and
                     VI. Those counts are dismissed. The motion is DENIED in all other respects.
                     This case is referred to the magistrate judge for further proceedings in
                     accordance with this order. See written Order. (KM, ilcd) (Entered: 03/30/2017)
03/31/2017   14      CERTIFICATE OF SERVICE by Alejandra Aguero (Langacker, Ronald)
                     (Entered: 03/31/2017)
04/10/2017   15      CERTIFICATE OF SERVICE by Board of Trustees of University of Illinois,
                     University of Illinois (Brinkmann, William) (Entered: 04/10/2017)
05/05/2017   16      ANSWER to 8 Amended Complaint by Board of Trustees of University of
                     Illinois, University of Illinois.(Brinkmann, William) (Entered: 05/05/2017)
05/16/2017           Minute Entry for proceedings held 5/16/17 before Magistrate Judge Eric I.
                     Long. Appearance for Plaintiff by Ronald Langacker. Appearance for Defendant
                     by William Brinkmann. Status Conference held by telephone. Status of case
                     discussed. Status of discovery discussed. Option for settlement offered. Status
                     Conference set for 10/17/17 at 10:00 AM by telephone from Urbana (court will
                     place call) before Magistrate Judge Eric I. Long. (Tape #UR−B 11:19 AM.)
                     (TC, ilcd) (Entered: 05/16/2017)
05/18/2017   17      CERTIFICATE of Service/Counsel of Interrogatories and Request to Produce
                     to Plaintiff by William J Brinkmann on behalf of Board of Trustees of
                                                                                                        4
                  2:16-cv-02298-CSB-EIL # 52            Page 5 of 66



                     University of Illinois (Brinkmann, William) (Entered: 05/18/2017)
05/19/2017   18      MOTION for Protective Order by Plaintiff Alejandra Aguero. Responses due by
                     6/2/2017 (Langacker, Ronald) (Entered: 05/19/2017)
05/22/2017           TEXT ORDER entered by Magistrate Judge Eric I. Long on 5/22/17. Plaintiff's
                     Motion for Protective Order 18 is GRANTED. The Court will enter the parties'
                     agreed protective order as a separate entry in this case. (TC, ilcd) (Entered:
                     05/22/2017)
05/22/2017   19      CONFIDENTIALITY ORDER entered by Magistrate Judge Eric I. Long on
                     5/22/17. See written Order. (TC, ilcd) (Entered: 05/22/2017)
05/24/2017   20      CERTIFICATE OF SERVICE by Alejandra Aguero (Langacker, Ronald)
                     (Entered: 05/24/2017)
07/21/2017   21      CERTIFICATE OF SERVICE by Alejandra Aguero (Langacker, Ronald)
                     (Entered: 07/21/2017)
07/21/2017   22      CERTIFICATE of Service/Counsel Defendants' Answer to Plaintiff's First Set
                     of Interrogatories and Defendants' Response to Plaintiff's First Request to
                     Produce by William J Brinkmann on behalf of All Defendants (Brinkmann,
                     William) (Entered: 07/21/2017)
08/31/2017   23      CERTIFICATE OF SERVICE by Board of Trustees of University of Illinois,
                     University of Illinois Def's Supp Interrogatories to Plf (Brinkmann, William)
                     (Entered: 08/31/2017)
09/29/2017   24      CERTIFICATE of Service. (Langacker, Ronald) (Entered: 09/29/2017)
10/17/2017           ORAL MOTION to extend expert discovery deadlines by Plaintiff Alejandra
                     Aguero. (KE, ilcd) (Entered: 10/17/2017)
10/17/2017           Minute Entry for proceedings held 10/17/2017 before Magistrate Judge Eric I.
                     Long. Appearance for the Plaintiff by Ronald Langacker. Appearance for the
                     Defendants by William Brinkman, Kenneth Reifsteck and Philip Pence. Status
                     conference held by telephone. Status of case discussed. Oral motion to extend
                     expert discovery deadlines by Plaintiff; no objections. Oral motion GRANTED.
                     Plaintiff`s Expert Disclosure due by 11/30/2017. Plaintiff's shall make experts
                     available for deposition by 1/2/2018. Defendant`s Expert Disclosure due by
                     1/29/2018. Defendant's shall make experts available for deposition by 3/2/2018.
                     Further Status Conference set for 1/22/2018 at 10:00 AM by telephone from
                     Urbana (court will place call) before Magistrate Judge Eric I. Long. (Tape
                     #UR−B: 10:05 AM.) (KE, ilcd) (Entered: 10/17/2017)
01/08/2018   25      CERTIFICATE OF SERVICE by Board of Trustees of University of Illinois,
                     University of Illinois Defendant's First Supplemental Discovery Responses
                     (Brinkmann, William) (Entered: 01/08/2018)
01/22/2018           Minute Entry for proceedings held 1/22/18 before Magistrate Judge Eric I.
                     Long. Appearances on behalf of plaintiff by Ronald Langacker; for defendants
                     by William Brinkmann and Philip Pence. Telephone Status Conference held.
                     Status of discovery discussed. Status Conference set for 4/24/2018 at 10:45 AM
                     by telephone from Urbana (court will place call) before Magistrate Judge Eric I.
                     Long. (Tape #UR−B 10:00 AM.) (SKR, ilcd) (Entered: 01/22/2018)


                                                                                                        5
                  2:16-cv-02298-CSB-EIL # 52             Page 6 of 66



01/22/2018   26      NOTICE to Take Deposition of Alejandra Aguero on February 8, 2018
                     (Brinkmann, William) (Entered: 01/22/2018)
02/02/2018   27      NOTICE to Take Deposition of Alejandra Aguero on February 8, 2018
                     (Brinkmann, William) (Entered: 02/02/2018)
02/28/2018   28      CERTIFICATE OF SERVICE by Board of Trustees of University of Illinois
                     (Brinkmann, William) (Entered: 02/28/2018)
03/21/2018   29      MOTION to Continue Status Conference by Plaintiff Alejandra Aguero.
                     Responses due by 4/4/2018 (Langacker, Ronald) (Entered: 03/21/2018)
03/23/2018           TEXT ORDER entered by Magistrate Judge Eric I. Long on 3/23/18. Plaintiff's
                     Agreed Motion to Reschedule Status Conference 29 is GRANTED. The Status
                     Conference scheduled for April 24, 2018 at 10:45 A.M. is RESCHEDULED to
                     May 24, 2018, at 10:30 A.M. by telephone from Urbana (Court will place call)
                     before Magistrate Judge Eric I. Long. (TC, ilcd) (Entered: 03/23/2018)
04/02/2018   30      CERTIFICATE OF SERVICE by Alejandra Aguero (Langacker, Ronald)
                     (Entered: 04/02/2018)
04/19/2018           TEXT ORDER entered by Judge Colin Stirling Bruce on 4/19/18. Due to a
                     conflict in the Court's calendar, the Final Pretrial Conference set for 1/7/19 at
                     1:30 PM is RESET to 1/11/19 at 11:00 AM in Courtroom A in Urbana before
                     Judge Colin Stirling Bruce. (TC, ilcd) (Entered: 04/19/2018)
04/19/2018           TEXT ORDER entered by Judge Colin Stirling Bruce on 4/19/18. Due to
                     1/21/19 being a Federal Holiday, the Courthouse will be closed. Therefore, the
                     Jury Trial previously set to begin on 1/21/19 at 9:30 AM is RESET to begin
                     1/22/19 at 9:00 AM in Courtroom A in Urbana before Judge Colin Stirling
                     Bruce. The Court is aware that counsel indicated this trial would take 5 days and
                     will make accommodations in its schedule as necessary. (TC, ilcd) (Entered:
                     04/19/2018)
05/24/2018           Minute Entry for proceedings held 5/24/18 before Magistrate Judge Eric I.
                     Long. Appearance on behalf of plaintiff by Ronald Langacker. Appearance on
                     behalf of defendant by William Brinkmann. Telephone Status Conference held.
                     Status of case discussed. Option for settlement offered. Status Conference set for
                     7/18/2018 at 11:00 AM by telephone from Urbana (court will place call) before
                     Magistrate Judge Eric I. Long. (Tape #UR−B 10:33 AM.) (SKR, ilcd) (Entered:
                     05/24/2018)
06/14/2018   31      MOTION to Withdraw as Attorney by Defendants Board of Trustees of
                     University of Illinois, University of Illinois. Responses due by 6/28/2018
                     (Pence, Philip) (Entered: 06/14/2018)
06/15/2018           TEXT ORDER entered by Magistrate Judge Eric I. Long on 6/15/18. The
                     Motion to Withdraw 31 is GRANTED. The Court directs the Clerk to remove
                     attorney Philip J. Pence as counsel of record for Defendant. (TC, ilcd) (Entered:
                     06/15/2018)
07/18/2018           Oral MOTION to Extend Discovery Deadlines by Plaintiff Alejandra Aguero.
                     Responses due by 8/1/2018 (KE, ilcd) (Entered: 07/18/2018)
07/18/2018           Minute Entry for proceedings held 7/18/2018 before Magistrate Judge Eric I.
                     Long. Appearance for the Plaintiff by Ronald Langacker. Appearance for

                                                                                                          6
                  2:16-cv-02298-CSB-EIL # 52           Page 7 of 66



                     Defendant by William Brinkmann. Status conference held by telephone. Status
                     of case discussed. Oral Motion to extend discovery deadlines by Plaintiff; no
                     objection. Oral motion GRANTED. Discovery due by 8/31/2018. Motions due
                     by 9/28/2018. (Tape #UR−B: 11:04 AM.) (KE, ilcd) (Entered: 07/18/2018)
08/08/2018   32      NOTICE to Take Deposition of Renyolds on 8/14/18 by Plaintiff Alejandra
                     Aguero.(Langacker, Ronald) (Entered: 08/08/2018)
08/08/2018   33      NOTICE to Take Deposition of Mark Peecher on 8/14/2018 by Plaintiff
                     Alejandra Aguero.(Langacker, Ronald) (Entered: 08/08/2018)
08/14/2018   34      NOTICE to Take Deposition of Dr. Gretchen Winters on August 28, 2018 by
                     Plaintiff Alejandra Aguero.(Langacker, Ronald) (Entered: 08/14/2018)
08/14/2018   35      NOTICE to Take Deposition of Ms. Donna McNeely on August 28, 2018 by
                     Plaintiff Alejandra Aguero.(Langacker, Ronald) (Entered: 08/14/2018)
09/24/2018   36      NOTICE of Appearance of Attorney by Nathan T Kolb on behalf of Board of
                     Trustees of University of Illinois (Kolb, Nathan) (Entered: 09/24/2018)
09/27/2018   37      MOTION for Leave to File Non−Conforming Document by Defendant Board of
                     Trustees of University of Illinois. Responses due by 10/11/2018 (Reifsteck,
                     Kenneth) (Entered: 09/27/2018)
09/28/2018   38      MOTION for Summary Judgment by Defendant Board of Trustees of University
                     of Illinois. Responses due by 10/19/2018 (Attachments: # 1 Exhibit Elliott
                     Declaration, # 2 Exhibit Aguero Dep. Part 1, # 3 Exhibit Aguero Dep. Part 2, # 4
                     Exhibit Aguero Dep. Part 3, # 5 Exhibit Winter Dep. Part 1, # 6 Exhibit Winter
                     Dep. Part 2, # 7 Exhibit Duran Declaration, # 8 Exhibit Peecher Dep. Part 1, # 9
                     Exhibit Peecher Dep. Part 2, # 10 Exhibit Peecher Dep. Part 3, # 11 Exhibit
                     Owens Declaration, # 12 Exhibit Young Declaration, # 13 Exhibit McNeely
                     Dep., # 14 Exhibit Plaintiff's Answers to 3d Interrogs)(Reifsteck, Kenneth)
                     (Entered: 09/28/2018)
10/01/2018           TEXT ORDER entered by Judge Colin Stirling Bruce on 10/1/18. Defendants'
                     Motion to File Non−Conforming Document 37 is GRANTED. (TC, ilcd)
                     (Entered: 10/01/2018)
10/04/2018   39      MOTION to Amend/Correct 38 MOTION for Summary Judgment by Defendant
                     Board of Trustees of University of Illinois. Responses due by 10/18/2018
                     (Reifsteck, Kenneth) (Entered: 10/04/2018)
10/08/2018   40      MOTION for Extension of Time to File Response/Reply to Motion for Summary
                     Judgment by Plaintiff Alejandra Aguero. Responses due by 10/22/2018
                     (Langacker, Ronald) (Entered: 10/08/2018)
10/09/2018           TEXT ORDER entered by Judge Colin Stirling Bruce on 10/9/18. Defendant's
                     Motion to Amend/Correct Motion for Summary Judgment 39 is GRANTED.
                     Plaintiff's Motion for Extension of Time to File Response 40 is GRANTED.
                     Plaintiff's Response is now due October 26, 2018. Defendant's Reply is due
                     November 9, 2018. (TC, ilcd) (Entered: 10/09/2018)
10/26/2018   41      RESPONSE to Motion re 38 MOTION for Summary Judgment filed by Plaintiff
                     Alejandra Aguero. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                     Exhibit 4)(Langacker, Ronald) (Entered: 10/26/2018)


                                                                                                        7
                  2:16-cv-02298-CSB-EIL # 52             Page 8 of 66



11/06/2018   42       MOTION for Leave to File Non−Conforming Document by Defendant Board of
                      Trustees of University of Illinois. Responses due by 11/20/2018 (Reifsteck,
                      Kenneth) (Entered: 11/06/2018)
11/06/2018            TEXT ORDER entered by Judge Colin Stirling Bruce on 11/6/18. Defendant's
                      Motion to File Non−Conforming Document 42 is GRANTED. (TC, ilcd)
                      (Entered: 11/06/2018)
11/07/2018   43       REPLY to Response to Motion re 38 MOTION for Summary Judgment filed by
                      Defendant Board of Trustees of University of Illinois. (Reifsteck, Kenneth)
                      (Entered: 11/07/2018)
11/16/2018   44       ORDER entered by Judge Colin Stirling Bruce on 11/16/18. This matter was
                      previously scheduled for a final pretrial conference by personal appearance on
                      1/11/19 at 11:00 AM, Courtroom A, US Courthouse, Urbana, Illinois, before
                      Judge Colin S. Bruce; and jury selection/jury trial by personal appearance on
                      1/22/19 at 9:00 AM, Courtroom A, US Courthouse, Urbana, Illinois, before
                      Judge Colin S. Bruce. Pretrial motions due by 12/14/18; responses thereto by
                      12/28/18. Objections to jury instructions or proposed voir dire due by 1/16/19.
                      See written Order. (TC, ilcd) (Entered: 11/16/2018)
12/14/2018   45       MOTION in Limine by Defendant Board of Trustees of University of Illinois.
                      Responses due by 12/28/2018 (Brinkmann, William) (Entered: 12/14/2018)
12/14/2018   46       MOTION in Limine by Plaintiff Alejandra Aguero. Responses due by
                      12/28/2018 (Langacker, Ronald) (Entered: 12/14/2018)
12/17/2018   47   14 ORDER entered by Judge Colin Stirling Bruce on 12/17/18. Defendant's Motion
                     for Summary Judgment 38 is GRANTED in full. Judgment is entered in favor of
                     Defendant and against Plaintiff. The final pretrial and jury trial dates are hereby
                     VACATED. The pending Motions in Limine 45 , 46 are MOOT. This case is
                     terminated. See written Order. (KM, ilcd) (Entered: 12/17/2018)
12/17/2018   48   66 JUDGMENT entered. (KM, ilcd) (Entered: 12/17/2018)
12/27/2018   49       MOTION for Bill of Costs by Defendant Board of Trustees of University of
                      Illinois. Responses due by 1/10/2019 (Reifsteck, Kenneth) (Entered:
                      12/27/2018)
12/28/2018            NOTICE re 49 Bill of Costs : Costs will be taxed in the amount of $1,411.20;
                      parties have 14 days to file objections. (TC, ilcd) Modified on 1/3/19 to remove
                      "Motion" from title (TC, ilcd). (Entered: 12/28/2018)
01/10/2019   50    9 NOTICE OF APPEAL by Alejandra Aguero. Filing fee $ 505, receipt number
                     0753−3010045. (Goldman, Jonathan) (Entered: 01/10/2019)
01/10/2019   51   11 JURISDICTIONAL STATEMENT by Alejandra Aguero re 50 Notice of
                     Appeal (Goldman, Jonathan) (Entered: 01/10/2019)




                                                                                                           8
                    2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL         # 52
                                   Document    Page01/10/19
                                            50 Filed 9 of 66 Page 1 of 2
                                                                                     E-FILED
                                                     Thursday, 10 January, 2019 02:56:17 PM
                                                               Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

ALEJANDRA AGÜERO,                             )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      Case No.: 16-cv-2298
                                              )
BOARD OF TRUSTEES OF THE                      )      Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                        )
                                              )
                       Defendant.             )

                NOTICE OF APPEAL TO THE UNITED STATES COURT
                OF APPEALS FOR THE SEVENTH CIRCUIT FROM THE
                    UNITED STATES DISTRICT COURT FOR THE
                CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

       NOTICE is hereby given that ALEJANDRA AGÜERO, Plaintiff in the above named case,

hereby appeals to the United Stated Court of Appeals for the Seventh Circuit from the final judgment

and order granting the Defendant’s Motion for Summary Judgment entered in this action on

December 17, 2018.



Date: January 10, 2019                                /s/ Jonathan C. Goldman
                                                     Jonathan C. Goldman of the Law Offices of
                                                     Goldman & Ehrlich, Chtd. As attorneys for
                                                     Plaintiff ALEJANDRA AGÜERO


Jonathan C. Goldman
Law Offices of Goldman & Ehrlich, Chtd.
20 S. Clark Street, Suite 500
Chicago, IL 60603
(312) 332-6733
jon@goldmanehrlich.com
ARDC # 06210828




                                                                                                       9
                    2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL         # 52
                                    Document 50 Page  10 of 66 Page 2 of 2
                                                Filed 01/10/19



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                              )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    )        Case No.: 16-cv-2298
                                               )
BOARD OF TRUSTEES OF THE                       )        Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                         )
                                               )
                        Defendant.             )

                                       NOTICE OF FILING

TO:     William Brinkmann
        Kenneth D. Reifsteck
        Philip J. Pence
        Thomas, Mamer & Haughey, LLP
        30 E. Main
        P.O. Box 560
        Champaign, IL 61824-0560

       PLEASE TAKE NOTICE that on January 10, 2019, the undersigned did file NOTICE OF
APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH
CIRCUIT FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF ILLINOIS, URBANA DIVISION in the United States District Court for the
Central District of Illinois, Urbana Division, a copy of which is herewith served upon you.


                                                         /s/ Jonathan C. Goldman
                                                        Jonathan C. Goldman of the Law Offices of
                                                        Goldman & Ehrlich, Chtd. As attorneys for
                                                        Plaintiff ALEJANDRA AGÜERO

                                      PROOF OF SERVICE

       I, Shanita S. Stevens, an non-attorney on oath, state that I served this notice by mailing a copy
to WILLIAM BRINKMANN, KENNETH D. REIFSTECK, and PHILIP J. PENCE at the above
address and depositing same in the U.S. mail at 20 South Clark Street, Chicago, Illinois 60603, at
or about 5:00 p.m., January 10, 2019 with proper postage prepaid.

                                                         /s/ Shanita S. Stevens



                                                                                                           10
                    2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL         # 52
                                    Document 51 Page  11 of 66 Page 1 of 3
                                                Filed 01/10/19                         E-FILED
                                                       Thursday, 10 January, 2019 03:06:35 PM
                                                                 Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                             )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       Case No.: 16-cv-2298
                                              )
BOARD OF TRUSTEES OF THE                      )       Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                        )
                                              )
                       Defendant.             )

                     APPELLANT’S JURISDICTIONAL STATEMENT

       NOW COMES Plaintiff, ALEJANDRA AGÜERO, by and through her attorney Jonathan

C. Goldman of the Law Offices of Goldman & Ehrlich, Chtd., and as her Jurisdictional Statement,

states as follows:

       This action is brought to remedy unlawful discrimination practices on the basis of Race,

National Origin, and Gender under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e et seq; State Officials and Employees Ethics Act (5 ILCS 430/15-5 et. seq.); and the Illinois

Whistleblower Act, 740 ILCS 174/1 et. seq.

       The Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331 and 1343

and 42 U.S.C. § 2000e-5(f)(3). Supplemental jurisdiction is conferred by 28 U.S.C. § 1367 for

Plaintiff’s state law causes of action. Jurisdiction was not disputed. The District court granted

Defendant’s motion to dismiss on the state law claims on March 30, 2017 and granted the

Defendant’s Rule 56 motion for summary judgment on the remaining issues on December 17, 2018.

       The jurisdiction of the Circuit Court of Appeals is based on 28 U.S.C. §1291.

       Jurisdiction is not disputed.




                                                                                                        11
                    2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL         # 52
                                    Document 51 Page  12 of 66 Page 2 of 3
                                                Filed 01/10/19




Date: January 10, 2019                         /s/ Jonathan C. Goldman
                                              Jonathan C. Goldman of the Law Offices of
                                              Goldman & Ehrlich, Chtd. As attorneys for
                                              Plaintiff ALEJANDRA AGÜERO



Jonathan C. Goldman
Law Offices of Goldman & Ehrlich, Chtd.
20 S. Clark Street, Suite 500
Chicago, IL 60603
(312) 332-6733
jon@goldmanehrlich.com
ARDC # 06210828




                                          2



                                                                                          12
                    2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL         # 52
                                    Document 51 Page  13 of 66 Page 3 of 3
                                                Filed 01/10/19



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                              )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    )        Case No.: 16-cv-2298
                                               )
BOARD OF TRUSTEES OF THE                       )        Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                         )
                                               )
                        Defendant.             )

                                       NOTICE OF FILING

TO:     William Brinkmann
        Kenneth D. Reifsteck
        Philip J. Pence
        Thomas, Mamer & Haughey, LLP
        30 E. Main
        P.O. Box 560
        Champaign, IL 61824-0560

       PLEASE TAKE NOTICE that on January 10, 2019, the undersigned did file the
APPELLANT’S JURISDICTIONAL STATEMENT in the United States District Court for the
Central District of Illinois, Urbana Division, a copy of which is herewith served upon you.


                                                         /s/ Jonathan C. Goldman
                                                        Jonathan C. Goldman of the Law Offices of
                                                        Goldman & Ehrlich, Chtd. As attorneys for
                                                        Plaintiff ALEJANDRA AGÜERO

                                      PROOF OF SERVICE

       I, Shanita S. Stevens, an non-attorney on oath, state that I served this notice by mailing a copy
to WILLIAM BRINKMANN, KENNETH D. REIFSTECK, and PHILIP J. PENCE at the above
address and depositing same in the U.S. mail at 20 South Clark Street, Chicago, Illinois 60603, at
or about 5:00 p.m., January 10, 2019 with proper postage prepaid.

                                                         /s/ Shanita S. Stevens


                                                   3



                                                                                                           13
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 14 of 66 Page 1 of 52
                                                                                     E-FILED
                                                    Monday, 17 December, 2018 04:46:52 PM
                                                               Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

ALEJANDRA AGUERO,                                 )
                                                  )
                     Plaintiff,                   )
       v.                                         )      Case No. 16-CV-2298
                                                  )
BOARD OF TRUSTEES OF THE                          )
UNIVERSITY OF ILLINOIS,                           )
                                                  )
                     Defendant.                   )

                                            ORDER

       Plaintiff, Alejandra Aguero, filed her Amended Complaint (#8) against

Defendant, University of Illinois Board of Trustees, on January 30, 2017, alleging that

Defendant discriminated and retaliated against her on the basis of her race, national

origin, and gender in violation of Title VII of the Civil Rights Act of 1964 (42 U.S.C. §

2000e et seq.). Defendant filed a Motion for Summary Judgment (#38) on September 28,

2018, to which Plaintiff filed her Response (#41) on October 26, 2018. Defendant filed its

Reply (#43) on November 7, 2018. For the following reasons, Defendant’s Motion for

Summary Judgment (#38) is GRANTED in full.




                                                                                             14
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 15 of 66 Page 2 of 52




                                     BACKGROUND1

       Plaintiff Alejandra Aguero

       Plaintiff, Alejandra Aguero, is a Hispanic/Latino woman from Mexico, and thus

is a member of three protected classes under Title VII of the Civil Rights Act of 1964:

race, national origin, and gender.

       Plaintiff started her career working for the University of Illinois in 2001. In 2005

she moved over to the Admissions department at the College of Business. During

Plaintiff’s employment with the University from 2001 through 2008, she received

outstanding performance evaluations, accolades, and praise from her supervisor, Sandy

Frank. During this time period, the University also paid for Plaintiff to pursue a




       1
        The background facts are taken from Defendant’s Undisputed Statement of
Material Facts in Defendant’s motion, Plaintiff’s Additional Facts in her Response, and
the exhibits attached by the parties to their filings.
       Two of Plaintiff’s Additional Facts, numbers 5 and 7, were objected to by
Defendant because they only cite to Plaintiff’s Amended Complaint for support, rather
than to evidence in the record (such as deposition testimony or affidavits/declarations).
Additional facts must be supported by evidentiary documentation referenced by
specific page. Central District of Illinois Local Rule 7.1(D)(2)(b)(5); Kibler v. United States,
46 F.Supp.3d 844, 847 (C.D. Ill. 2014). The court will not go searching through the record
to find facts to match up with the assertions in the Amended Complaint. See Gross v.
Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) (“Judges are not like pigs, hunting
for truffles buried in the record”).
       Other of Plaintiff’s (and Defendant’s) material facts cite only to the Amended
Complaint, but were not objected to that ground. Therefore, those unobjected-to facts,
even though based on the Amended Complaint without citation to evidence in the
record, will be deemed admitted.

                                               2



                                                                                                   15
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 16 of 66 Page 3 of 52




master’s degree in the area of admissions. Before Frank’s retirement in 2008, Frank had

initiated substantial bureaucratic process to have Plaintiff promoted to Assistant

Director of the College of Business.

       In 2008, Arlene Susan Elliott became Plaintiff’s supervisor. From August 2011

until her retirement in January 2018, Elliott was the Associate Dean of Administration at

the University of Illinois College of Business. In this position, Elliott was in charge of

human resources, financial budgets, and facilities. Plaintiff reported directly to Elliott

between 2008 and 2014 until her position at Admissions at the College of Business was

eliminated. Plaintiff’s duties in the Admissions office were to process application

documents, to check for completeness and accuracy, and to deliver documents to the

Graduate College at the University of Illinois. Plaintiff had no duty or authority to make

decisions with respect to whether an applicant was approved for admission; however

she could decide to recommend applicants for admission based on the accuracy and

validity of the applicant’s submitted application information. The departments

determined who they wanted to admit, and the Graduate College made the final

decision regarding admitting or denying an applicant. Plaintiff’s office was in Room 315

of Wohlers Hall.

       In 2014, Plaintiff’s position in Admissions was decentralized. Plaintiff’s position

had been created to help process graduate admissions when the University still used a

paper application system. Between 2008 and 2014, the Graduate College at the

University moved to a more efficient and faster method for processing applications by



                                              3



                                                                                             16
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 17 of 66 Page 4 of 52




changing from a paper system to an electronic system. In 2014, the College of Business

was the only college processing paper applications. This was causing inefficiencies for

the Graduate College to have the College of Business using a different process than the

other colleges on campus. In May 2014, the Graduate College requested that the College

of Business use the same process for admissions that all other colleges were using

campus-wide. This change eliminated the need for Plaintiff’s position. Per Plaintiff, she

was not involved in the decentralization process and does not know the details of why

her position was eliminated.

      Incident With Dr. Mahoney

      Plaintiff was not given a notification of non-reappointment when her Admissions

position was decentralized. Instead, she was given a temporary position in May 2014

working in the Office of Alumni Affairs at the College of Business. That office was

located on the fourth floor of Wohlers Hall, but Plaintiff’s office remained in Room 315.

      In August 2014, Dr. Joseph Mahoney invited Plaintiff to lunch and she accepted.

During lunch, Mahoney discussed his marital problems and told Plaintiff that he

wanted to start a romantic relationship with her. Later that same month, or in

September 2014, Mahoney entered Plaintiff’s office and asked if she would go to lunch

with him again. Plaintiff declined. The lunch and Mahoney’s follow-up contact took

place over approximately a two-week span.

      On October 3, 2014, Plaintiff anonymously reported Mahoney’s behavior to the

Office of Diversity, Equity, and Access (ODEA). Around the same time, she told her



                                            4



                                                                                            17
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 18 of 66 Page 5 of 52




supervisor, Gretchen Winter, about Mahoney’s behavior. Winter conferred with

Plaintiff’s other supervisor, Mark Peecher, and then reported the conduct to the Dean of

the College of Business and also to ODEA.

       Jennie Marie Duran currently works as an investigator at the ODEA. In 2014-

2015, she was the assistant director for the ODEA. Her job duties included investigation

of complaints of discrimination and harassment. In October 2014, an unnamed

complainant filed a complaint with the ODEA, alleging that Mahoney, a professor in the

Department of Business Administration, had made unwanted sexual advances towards

her. Duran met with Mahoney in response to the complaint, and he acknowledged that

his actions were inappropriate and expressed regret for his conduct. In response to the

complaint, the matter was resolved by informal resolution. The matter was determined

to be resolved and no further complaints against Mahoney by the unnamed

complainant were received. After the reports to the ODEA, Mahoney did not have any

further inappropriate contact with Plaintiff. However, Plaintiff testified at her

deposition that after reporting the incident with Mahoney she “continued to be

harassed” by Elliott and Winter.

       Plaintiff’s New Position and the Conference Board Account

       On October 1, 2014 (two days before she reported the Mahoney incident to the

ODEA), Plaintiff became the Assistant Director of the Center for Professional

Responsibility in Business and Society (CPRBS). Winter and Peecher were Plaintiff’s

supervisors at CPRBS. As a human resources administrator for the College of Business,



                                             5



                                                                                           18
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 19 of 66 Page 6 of 52




Elliott continued to have responsibilities with Plaintiff’s employment after Plaintiff

started work at CPRBS. These responsibilities included consultations with her

supervisors, Winter and Peecher, with respect to job performance and performance

evaluations. In her new position, Plaintiff’s office remained at 315 Wohlers Hall.

       The job description presented to Plaintiff at the beginning of her employment did

not accurately reflect what her actual job duties were during the course of her

employment because, according to Peecher, her superiors quickly learned that Plaintiff

could not perform those duties satisfactorily. One of Plaintiff’s new responsibilities was

to process reimbursements for CPRBS accounts. Shortly after starting work for CPRBS,

Plaintiff requested assistance from Roger Owens, an accountant for the College of

Business Administration Services, because she did not have an accounting background.

Owens provided such assistance to CPRBS from 2013-2016. Owens helped Plaintiff over

a period of several months in the fall of 2014 to set up spreadsheets to keep track of

income and expenses for accounts within CPRBS. He provided Plaintiff with advice,

upon request, as to how charges were processed and posted to the various accounts.

Owens assisted her with preparation of monthly statements. Plaintiff consulted Owens

on an “as needed” basis.

       During the summer of 2015, Winter and Peecher asked Plaintiff to prepare a

report of all gifts received by CPRBS. One of the accounts for which Plaintiff had

responsibility was the “Conference Board Account” (CBA). An entity known as the

Conference Board paid funds to the University for services performed by CPRBS. The



                                             6



                                                                                             19
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 20 of 66 Page 7 of 52




proper handling of accounting methods for the CBA within the CPRBS was one of

Plaintiff’s job duties, delegated to Plaintiff by Winter. Owens worked with the campus

accounting division to set up the account used to receive these funds at the CPRBS and

for charges against that account. An issue arose as to whether the CBA was considered

a “gift fund” and whether it should be included in the report. Specifically, the question

regarding the CBA was whether it should be categorized as a “gift account” or a

“fee/income account.” At that time, Plaintiff expressed confusion regarding how to

properly categorize an account for expenses to this fund, relating in part to whether the

CBA was a gift account. Plaintiff contended that Winter said the CBA was a gift fund,

and Plaintiff subsequently inquired as to whether this designation was appropriate.

      The September 4, 2015 CBA Meeting

      On September 4, 2015, Jay Young, an administrative associate from the College of

Business office, requested a meeting with Winter and Plaintiff to discuss the CBA.

Young worked with Plaintiff from 2014-2015 to assist her with answering questions

regarding expense reports and how to handle transactions. He assisted her on an “as-

needed” basis continuously while she was employed at CPRBS. A meeting was held on

September 4, 2015 (or shortly after), which was primarily focused on the accounting

related to the CBA. The meeting was attended by Plaintiff, Young, Winter, and Owens.

At the meeting, the parties present discussed and answered questions regarding proper

handling procedures for funds being paid by the Conference Board and also for

contracts between the Conference Board and the University.



                                            7



                                                                                            20
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 21 of 66 Page 8 of 52




      Young, in his declaration to this court attached to Defendant’s motion, stated that

“[a]ll of the funds from the [CBA] were accounted for and there was no finding or issue

regarding dishonesty or deception.” Young clarified where the money was to be

handled, procedurally, and clarified what expenses could be charged to the fund.

Subsequent to that meeting, there were no further questions regarding proper

accounting procedures for the CBA that arose, to Young’s knowledge.

      Owens, in his declaration, recalled that, around August-September 2015, Plaintiff

had questions that she expressed to him and Young regarding how to handle the CBA

charges and whether that account was a gift account or a fee/income account. In order

to respond to those questions, Owens attended the aforementioned meeting. During the

meeting, the proper accounting methods for managing the CBA were discussed.

Expenses which had been misclassified were to be corrected. Young explained that this

account was not a gift account, but was a fee/income account. Although the nature of

the account and how to charge expenses were the subject of the questions, there was

never any deception or improper use of the funds discovered, per Owens’ declaration.

      After the September 4 meeting, which attempted to clarify the CBA matter, it was

determined that the funds in the CBA would be used to help support Winter’s salary.

During the meeting, Winter confirmed that she had been signing contracts on behalf of

the University at $3,000 per year fifteen times throughout the year.

      Plaintiff’s Reports to the University Office of Ethics and Compliance and ODEA




                                            8



                                                                                            21
                   2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL         # 52
                                  Document    Page12/17/18
                                           47 Filed 22 of 66 Page 9 of 52




      Approximately ten days later, on September 14, 2015, Plaintiff contacted the

University Office of Ethics and Compliance (OEC) by email regarding the CBA. She was

concerned that one of the College of Business accounts was possibly not being used

correctly. Plaintiff was asking for advice because she did not want to be held

accountable for handling Winter’s CBA travel vouchers.

      On September 16, 2015, Donna McNeely, executive director of the OEC,

responded by email to Plaintiff, stating that she would investigate the use of the CBA.

Elliott was contacted by McNeely during the latter part of September 2015 regarding a

complaint to the OEC concerning the proper accounting methods for the handling of

funds paid to the University by an entity known as the Conference Board. McNeely did

not disclose the name of the complainant.

      On September 23, 2015, McNeely spoke with Young, Owens, and Elliott on a

conference call about the CBA. McNeely asked about the CBA and whether it was being

used appropriately. McNeely was informed, during the conference call, about the

September 4, 2015 meeting, and that the accounting procedures were explained and

corrected. In the months previous to August 2015, Owens tried to explain to Plaintiff the

basic differences between gift accounts and fee/income accounts. Plaintiff’s questions in

August-September 2015 regarding the CBA related to matters that Owens had already

explained to her. During this conversation, McNeely concluded, in her opinion, that

Plaintiff should have recognized the CBA issue on her own. Also during this

conversation, there was discussion about how the CBA was being used and how those



                                            9



                                                                                            22
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     23 of 66 Page 10 of 52




concerns had been raised. There was discussion about Plaintiff, specifically regarding

Plaintiff’s performance at her position, and the belief that Plaintiff was not meeting the

expectations of her employment. Additionally, there was discussion about the fact that

Plaintiff’s personnel evaluation was about to occur, which could result in serious

personnel action.

       In consultation with Young, McNeely was provided information regarding

accounting for receipt of funds and expenses charged against the CBA. Thereafter,

Elliott did not further communicate with McNeely regarding this complaint. Elliott did

not communicate with Winter or Peecher, at any time, regarding the contact by

McNeely from the OEC or the complaint referenced by her. In late 2015, based on an

email from Plaintiff indicating that she believed Winter and Peecher knew about her

OEC complaint, McNeely had a follow-up conversation with Elliott, and inquired

whether or not Elliott had shared their conversation about the OEC complaint with

Winter or Peecher. Elliott indicated that she had not shared it.

       McNeely did not learn anything from her conversations with Young, Elliott, and

Owens that indicated that Plaintiff had reported potential wrongdoing so as to make

her report protected activity under the state officials and employees whistleblower

provisions.

       McNeely did not share Plaintiff’s identity with anyone, and did not disclose the

name of any person making a complaint to her office. Young did not communicate with

Winter, Peecher, or Plaintiff regarding the inquiry by McNeely. Winter and Peecher



                                            10



                                                                                             23
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     24 of 66 Page 11 of 52




both testified that they first learned of the OEC investigation and report after Plaintiff

filed this lawsuit.

       Plaintiff was scheduled to receive her first annual performance evaluation within

one year of beginning her position at CPRBS- thus, before October 1, 2015. Elliott

consulted with Winter and Peecher regarding their preparation of a performance

evaluation of Plaintiff during the June-September 2015 time period, and Elliott was

advised before September 2015 that Plaintiff’s job performance was unsatisfactory.

       On September 24, 2015 (the day after the conference call between McNeely,

Elliott, Owen, and Young), Winter and Peecher completed Plaintiff’s performance

evaluation. Plaintiff’s performance was “Not Acceptable” or “Needs Improvement/Not

Acceptable” in all categories, with examples provided of Plaintiff’s deficiencies. The

evaluation also questioned Plaintiff’s judgment and her knowledge of her position.

Plaintiff was given three months to improve her performance. Plaintiff drafted a

detailed response to the evaluation and presented it to Winter and Peecher.

       The following day, on September 25, 2015, Plaintiff contacted McNeely at the

OEC and stated that she was being harassed as a result of her September 14, 2015 ethics

inquiry regarding the handling of the CBA. On September 26, 2015, McNeely responded

and confirmed that she had contacted the College of Business to investigate the

complaint, and informed Plaintiff that if she felt she was being harassed, she should

contact the ODEA.




                                             11



                                                                                             24
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     25 of 66 Page 12 of 52




       Three weeks later, on October 12, 2015, Plaintiff came in to the ODEA without an

appointment. She verbally complained to Jennie Marie Duran of discrimination based

on race, marital status (single parent), and age. Plaintiff told Duran that she had

received a notice from her supervisor, Winter, that she needed to improve her

performance or her contract would be revisited in three months’ time. Duran’s notes

from the meeting state that “After asking [Plaintiff] to explain the connection of a

protected class to her concern, [Plaintiff] later stated that she did not feel it was due to a

protected class as much as it was due to the stress on the supervisor of the investigation

by ethics and a personality conflict the two of them have.”

       Plaintiff disputes this assertion, testifying that, rather, Duran was the one who

believed that Plaintiff was not in a protected class. Plaintiff told Duran that she felt

discriminated against based upon race because in the past other individuals not in the

same protected class as her that had “concerns” were dealt with more favorably.

       During this visit, Plaintiff stated that her supervisor, Winter, was under an ethics

investigation and was channeling her anger for the investigation towards Plaintiff.

Plaintiff stated that she felt this was a hostile work environment but, after further

assessment, it was more bullying she was describing, and she stated she did not think it

was attributed necessarily to a protected group.

       Plaintiff, again, disputes this assertion, testifying that it was Duran who made

the assertion that no discrimination was involved. Duran referred Plaintiff to Academic

Human Resources to tell them of her concern regarding a whistleblowing effect related



                                              12



                                                                                                 25
                    2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL   Document# 47
                                             52 Filed
                                                 Page12/17/18
                                                      26 of 66 Page 13 of 52




to the ethics investigation and her current evaluation. Additionally, Duran referred

Plaintiff to the University Ethics Office to discuss her concerns regarding stress in

working with them on an investigation involving her supervisor.

          Almost two months later, in December 2015 Winter entered Plaintiff’s office and

asked Plaintiff what she was doing and why Plaintiff had done the things she had done,

apparently alluding to the OEC and ODEA complaints. Winter stated that she did not

care what the state had to say, as private funds paid her salary and not the state. Winter

told Plaintiff that she had never met anyone like her, and stormed out of Plaintiff’s

office.

          On December 22, 2015, three months after Plaintiff’s evaluation in which she was

given three months to improve, Winter and Peecher conducted a second performance

evaluation, again finding that Plaintiff’s performance was “Not Acceptable” in every

measurable category. They provided Plaintiff specific examples of unsatisfactory

performance in the evaluation. Plaintiff “believed” she had requested a follow-up

meeting with Winter and Peecher by email, but that they did not respond. Elliott was

aware in December 2015 and March 2016 that Plaintiff had been given follow-up

performance evaluations indicating that her performance was not acceptable within the

CPRBS. Plaintiff drafted a detailed response to her December evaluation and presented

it to Winter and Peecher. No reply to Plaintiff’s detailed response was ever received,

although Peecher stated that he did speak to Plaintiff again about her performance.




                                             13



                                                                                             26
                      2:16-cv-02298-CSB-EIL
        Case 2:16-cv-02298-CSB-EIL   Document# 47
                                               52 Filed
                                                   Page12/17/18
                                                        27 of 66 Page 14 of 52




         On December 22, 2015, that same day, Plaintiff again contacted ODEA. On

January 8, 2016, Plaintiff came in to Duran’s office for a follow-up. According to Duran,

Plaintiff stated that she did not feel that she was being discriminated against based on a

protected category, but rather that she was being bullied due to an ethics issue.

         Plaintiff again disputes this statement, claiming Duran herself made the

assertion. Duran explained to Plaintiff that this was out of her jurisdiction, and that

Plaintiff could discuss her concerns with the new ODEA director. Duran then closed the

case.

         Plaintiff’s Termination

         Over three months after Plaintiff’s second performance evaluation, on April 7,

2016, Plaintiff was notified that due to her failure to meet her employer’s performance

expectations, the University would be terminating her contract. Elliott was aware in

April 2016 that a request by the CPRBS, to the campus human resources office, for the

Board of Trustees to issue a notice of non-reappointment had been approved and

communicated to Plaintiff. Thereafter, Elliott arranged a temporary assignment for

Plaintiff, to the end of her contract term, with the College of Education. Plaintiff filed a

charge of discrimination with the Equal Employment Opportunity Commission (EEOC)

and Illinois Department of Human Rights (IDHR) on September 12, 2016. The EEOC

issued Plaintiff a right to sue letter on January 12, 2017.

         Procedural History




                                              14



                                                                                               27
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     28 of 66 Page 15 of 52




       Plaintiff filed her Amended Complaint (#8) on January 30, 2017, alleging racial

discrimination under Title VII (Count I), national origin discrimination under Title VII

(Count II), gender discrimination under Title VII (Count III), retaliation under Title VII

(Count IV), and violations of the Illinois State Officials and Employees Ethics Act

(Count V) and Illinois Whistleblower Act (Count VI). On March 30, 2017, this court

entered an Order (#13) granting in part and denying in part Defendant’s Motion to

Dismiss (#9). The Illinois state claims were dismissed, but the motion was denied with

respect to Plaintiff’s federal Title VII claims. Those claims remain pending and are at

issue in Defendants’ instant Motion for Summary Judgment (#38).

                                    ANALYSIS

       Defendant argues that summary judgment should be granted in its favor because

the evidence adduced in discovery does not support Plaintiff’s claims under Title VII.

Defendant also argues that Plaintiff’s gender discrimination claim is time barred.

       Summary Judgment Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In

ruling on a motion for summary judgment, a district court “has one task and one task

only: to decide, based on the evidence of record, whether there is any material dispute

of fact that requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.

1994). In making this determination, the court must construe the evidence in the light

most favorable to the nonmoving party and draw all reasonable inferences in favor of

                                              15



                                                                                                  28
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     29 of 66 Page 16 of 52




that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Singer v. Raemisch,

593 F.3d 529, 533 (7th Cir. 2010). However, a court’s favor toward the nonmoving party

does not extend to drawing inferences which are only supported by speculation or

conjecture. See Singer, 593 F.3d at 533. In addition, this court “need not accept as true a

plaintiff’s characterization of the facts or a plaintiff’s legal conclusion.” Nuzzi v. St. George

Cmty. Consol. Sch. Dist. No. 258, 688 F. Supp. 2d 815, 835 (C.D. Ill. 2010) (emphasis in

original).

       The party opposing summary judgment may not rely on the allegations

contained in the pleadings. Waldridge, 24 F.3d at 920. “[I]nstead, the nonmovant must

present definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387

F.3d 921, 924 (7th Cir. 2004). Summary judgment “is the ‘put up or shut up’ moment in

a lawsuit, when a party must show what evidence it has that would convince a trier of

fact to accept its version of events.” Koszola v. Bd. of Educ. of City of Chicago, 385 F.3d

1104, 1111 (7th Cir. 2004), quoting Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th

Cir. 2003). Specifically, to survive summary judgment, the nonmoving party “must

make a sufficient showing of evidence for each essential element of its case on which it

bears the burden at trial.” Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir. 2007),

citing Celotex Corp., 477 U.S. at 322-23.

       Counts I & II- Racial and National Origin Discrimination

       Defendant first contends that Plaintiff has not demonstrated the existence of a

genuine issue of material fact with respect to her racial/national origin discrimination



                                               16



                                                                                                    29
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     30 of 66 Page 17 of 52




claim. Defendant argues that no facts support her claim of discrimination, whether

analyzed under the direct or indirect methods for proving such discrimination.

      The Seventh Circuit has recently stated, in regard to evaluating discrimination

claims under Title VII:

              Title VII prohibits an employer from discharging an employee
      because of that person’s race. See 42 U.S.C. § 2000e–2(a)(1). A plaintiff may
      prove race discrimination either directly or indirectly, and with a
      combination of direct and circumstantial evidence. The direct method
      requires the plaintiff to set forth “sufficient evidence, either direct or
      circumstantial, that the employer’s discriminatory animus motivated an
      adverse employment action.” Coleman v. Donahoe, 667 F.3d 835, 845 (7th
      Cir. 2012). The indirect method allows a plaintiff to prove discrimination
      by using the burden-shifting approach articulated in McDonnell Douglas
      Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See
      Coleman, 667 F.3d at 845.
              In Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016),
      we clarified that the “direct” and “indirect” methods are not subject to
      different legal standards. Courts should not sort evidence of
      discrimination “into different piles, labeled ‘direct’ and ‘indirect,’ that are
      evaluated differently.” Id. at 766. Instead, there is a single inquiry: it is
      “simply whether the evidence would permit a reasonable factfinder to
      conclude that the plaintiff’s race ... caused the discharge.” Id. at 765. Our
      decision in Ortiz did not alter “McDonnell Douglas or any other
      burden-shifting framework, no matter what it is called as a shorthand.” Id.
      at 766.
              The McDonnell Douglas burden-shifting framework is designed to
      “sharpen the inquiry into the elusive factual question of intentional
      discrimination.” Texas Department of Community Affairs v. Burdine, 450 U.S.
      248, 255 n.8, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). The plaintiff carries the
      initial burden of establishing a prima facie case of discrimination, which
      can be accomplished by setting forth evidence that: “(1) she is a member
      of a protected class, (2) her job performance met [the employer’s]
      legitimate expectations, (3) she suffered an adverse employment action,
      and (4) another similarly situated individual who was not in the protected
      class was treated more favorably than the plaintiff.” Burks v. Wisconsin
      Dep’t of Transportation, 464 F.3d 744, 750–51 (7th Cir. 2006) (citation
      omitted). Once established, this prima facie case creates a presumption of
      discrimination, and the “burden then must shift to the employer to

                                            17



                                                                                         30
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     31 of 66 Page 18 of 52




       articulate some legitimate, nondiscriminatory reason” for its employment
       decision. McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. 1817. “When the
       employer does so, the burden shifts back to the plaintiff, who must
       present evidence that the stated reason is a ‘pretext,’ which in turn permits
       an inference of unlawful discrimination.” Coleman, 667 F.3d at 845,
       quoting McDonnell Douglas, 411 U.S. at 804, 93 S.Ct. 1817.

McKinney v. Office of Sheriff of Whitely County, 866 F.3d 803, 807 (7th Cir. 2017).

       Suspicious Timing

       Plaintiff first attempts to argue in her Response that “the circumstantial evidence

in this matter, taken as a whole, draws an inference that [Plaintiff] was intentionally

discriminated against by the University.” Plaintiff then states “[w]hile there is a

plethora of evidence to support this claim, the suspicious timing involved is perhaps the

most apparent.” Plaintiff cites to the fact that she received her bad evaluation (on

September 24, 2015) just ten days after her complaint to the OEC (September 14, 2015),

and that she was terminated in April 2016 within months of her fall 2015 OEC and

ODEA complaints.

       The Seventh Circuit has recognized “three types of ‘circumstantial’ evidence of

intentional discrimination: (1) suspicious timing, ambiguous oral or written statements,

or behavior toward or comments directed at other employees in the protected group; (2)

evidence, whether or not rigorously statistical, that similarly situated employees outside

the protected class received systematically better treatment; and (3) evidence that the

employee was qualified for the job in question but was passed over in favor of a person

outside the protected class and the employer’s reason is a pretext for discrimination.”



                                              18



                                                                                             31
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     32 of 66 Page 19 of 52




Sun v. Board of Trustees of University of Illinois, 473 F.3d 799, 812 (7th Cir. 2007).

Suspicious timing alone rarely is sufficient to create a triable issue and, moreover, it is

clear that mere temporal proximity is not enough to establish a genuine issue of

material fact. Tomanovich v. City of Indianapolis, 457 F.3d 656, 665 (7th Cir. 2006).

       While the Seventh Circuit in Sun held that suspicious timing can be

circumstantial evidence of discrimination, such timing in that case related to an adverse

employment action following close on the heels of a discrete discriminatory act, such as a

comment or perceived discriminatory action made toward a plaintiff. Sun, 473 F.3d at

813. However, here Plaintiff is describing an adverse employment action quickly

following her engaging in a protected activity, i.e. complaining about discrimination to an

investigatory body. Such evidence is much more appropriately presented in the context

of a retaliation claim. Castro v. DeVry University, Inc., 786 F.3d 559, 564 (7th Cir. 2015)

(Title VII prohibits employers from retaliating against employees who engage in activity

protected by the statute. 42 U.S.C. § 2000e–3(a)) (emphasis added); Thompson v. North

American Stainless, LP, 562 U.S. 170, 174 (2011) (“Title VII’s antiretaliation provision

prohibits an employer from discriminat[ing] against any of his employees for engaging

in protected conduct...”) (emphasis added, internal quotations omitted). The evidence

(and argument) presented by Plaintiff does not demonstrate that the adverse

employment action came immediately after some sort of discriminatory act aimed at

Plaintiff, and, thus, this may be evidence germane to a retaliation claim, but not a

discrimination claim.


                                               19



                                                                                              32
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     33 of 66 Page 20 of 52




       McDonnell Douglas Burden Shifting

       The only other actual, specific evidence cited by Plaintiff in her Response is that

three similarly situated employees who were outside the protected class, but had also

raised “concerns,” were treated more favorably. The “similarly situated employees”

argument is analyzed under the McDonnell Douglas framework, which, as noted above,

is still employed by the Seventh Circuit in analyzing Title VII discrimination claims.

McKinney, 866 F.3d at 807. It is undisputed that Plaintiff is a member of a protected class

and suffered an adverse employment action, therefore the court will focus on the other

two elements of the McDonnell Douglas framework: whether Plaintiff was meeting her

employer’s legitimate expectations, and whether there existed similarly situated

individuals who were not in the protected class and were treated more favorably than

Plaintiff. McKinney, 866 F.3d at 807.

       1.     Legitimate Expectations

       Defendant argues that the evidence shows Plaintiff was not meeting her

employer’s legitimate expectations. In support, Defendant cites to the poor performance

evaluations conducted by her supervisors, Peecher and Winter. The evaluations

provided examples of Plaintiff’s deficiencies in the areas of “knowledge, judgment,

productivity, professional relationships, organization, reliability, and supervision.” In

the knowledge section, Defendant notes Plaintiff was not sufficiently knowledgeable of

the department’s website, failed to access information from the website when asked for

information that could easily be found there, failed to complete financial reviews on a


                                            20



                                                                                              33
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     34 of 66 Page 21 of 52




regular monthly basis, and did not seem to fully understand or be able to explain the

material in those reports. Defendant cites an example of one instance where Plaintiff,

with assistance, prepared a notebook of reports with only a partial year’s worth of

reports and included a closed account no longer in use.

       For deficiencies in the “judgment” portion, Defendant cites to Plaintiff’s

hesitation to take responsibility when asked to manage creatively, complaining that

insufficient direction was the reason something did not work. Defendant also notes

Plaintiff’s failure to learn sufficiently from past work, that Plaintiff rarely read emails if

they contained multiple requests, and that Plaintiff only completed some items

requested and ignored others. Plaintiff also showed an inability to multitask and

inability to work independently or follow-up on projects unless more senior personnel

followed up with her, leaving many projects undone. Defendant also noted that Plaintiff

had problems with productivity due to her failure to meet deadlines. For example,

Plaintiff failed to connect with two doctoral students about CPRBS, in that she was

unable to provide a short writeup about their projects. Defendant also cited to an

example where Plaintiff was asked to rewrite a Facebook post advertising a

competition. Plaintiff’s original post was lengthy, contained errors, and was largely

unhelpful. Instead of rewriting the post, Plaintiff sent an unresponsive and combative

email. The post was changed several days later. Plaintiff also required significant help

in doing her job, often requiring “step-by-step instructions.”




                                              21



                                                                                                 34
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     35 of 66 Page 22 of 52




       For the professional relationships deficiencies, Defendant admits that Plaintiff

made a good initial professional impression, but states that she did not do well when

dealing with “important third-party stakeholders,” for example citing the fact that

others had a difficult time working with Plaintiff during a competition in spring 2015

because she overlooked ways to be hospitable to guests, leading an outside visitor to

say she would prefer not to work with Plaintiff because Plaintiff did not understand the

timeline of the event.

       Regarding Plaintiff’s deficiencies in organization, a visitor once commented that

Plaintiff seemed unable to multitask, and that, after “learning her job from two

individuals who had successfully managed a project, [Plaintiff] took few notes and did

not implement or follow-up on what she had learned.” Additionally, Plaintiff failed to

prioritize, plan, and understand the timeline for an event. This failure resulted in

Plaintiff being unprepared for the arrival of external guests and project sponsors,

creating embarrassment for CPRBS. In terms of reliability, Plaintiff rarely met deadlines

without sacrificing accuracy, quality, or service recipient satisfaction, and she did not

report unavoidable delays in advance of agreed-upon deadlines, or deadlines she

suggested. Instead of taking on difficult or inconvenient responsibilities, Plaintiff

suggested that some tasks were too time-consuming, and that she should not have them

anymore. For example, Plaintiff asked for the responsibility to supervise a part-time

student assigned to help manage and maintain CPRBS’ social media presence, only to

later ask to be relieved of that task because she found it too time-consuming.


                                             22



                                                                                            35
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     36 of 66 Page 23 of 52




       For deficiencies in supervision, two individuals Plaintiff regularly worked with

in her job did not trust her to complete a majority of her assigned tasks accurately,

completely, or in a timely manner. They found working with Plaintiff to require intense

supervision and oversight, making it easier to simply not delegate projects to her.

Plaintiff had been supervising two students on social media matters, and failed to give

them any direction or assignments while she went on vacation or was absent. Plaintiff

also failed to make arrangements for the students to complete time cards so they could

be paid.

       At the September 2015 performance evaluation, Plaintiff was given three months

to improve her performance. Following the three month period, Plaintiff was re-

evaluated by Peecher and Winter on December 22, 2015. Her performance remained

“Not Acceptable” in every measurable category.

       Plaintiff, in response, argues that the complaints by Peecher and Winter about

her performance were entirely subjective, and placed her in a position where she would

be unable to successfully perform her job duties at all. Plaintiff points to her responses

to the evaluations, and notes that Peecher, in his deposition, admitted that Plaintiff’s

initial job description did not accurately reflect what Plaintiff’s actual duties were

during the time period she worked for him. In her response, under the knowledge

section, Plaintiff stated that she acquired knowledge of the various software and

systems used by CPRBS, stating that she worked with other individuals to fix broken

website links. In regard to the notebook containing only partial financial reports,


                                             23



                                                                                             36
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     37 of 66 Page 24 of 52




Plaintiff admitted it contained an account no longer in use and this had caused

confusion, and stated that when she showed the notebook to Winter it only had a partial

year’s report because she had only been working on it for a few days and had only

printed a few reports. She did not know if that system would work well for her, so that

is why it was only partially complete. Under the judgment section, Plaintiff stated that

when she was hired, her duties were being outsourced to many different people, and it

took her time to reach out to those people and have them help her understand what the

job entailed. She also noted, in regard to projects not getting done, specifically grant

applications, that she had attended a workshop related to grant applications, that the

projects in question required a “very long process,” and that she had since submitted to

Winter a list of ten foundations for grant applications.

       With regard to professional relationships, concerning the 2015 competition

Plaintiff stated that the details of the event were only finalized a few days before, and

that she had been in California attending an ethics conference. Additionally, she did not

have the resources that CPRBS had used in the past to help with the competition.

Regarding third-party stakeholder interactions, the only interaction that might have

been negative that Plaintiff could recall involved asking a guest lecturer, who had

changed her planned power point presentation, if she wanted to provide the

videographer who was recording the live lecture with the latest copy of her

presentation, and the stakeholder did not have one available. Plaintiff apologized if this

caused confusion or the wrong impression.


                                             24



                                                                                             37
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     38 of 66 Page 25 of 52




       Plaintiff also provided a response to the December 22, 2015, evaluation. In this

response, Plaintiff noted that her skills in financial data analysis were growing, and that

she had reached out to the five or six staff members who had responsibilities for her

duties before she was hired, to ensure accuracy and continuity in her job performance

and to ensure that she was properly following federal and state law, as well as

University policy. Plaintiff then stated that the follow-up December evaluation was a

“regurgitation” of the September evaluation, and did not acknowledge the progress she

made. She stated that she could not improve when the language used to describe her

deficiencies was so vague and subjective.

       Plaintiff must show that she was meeting her employer’s legitimate expectations

at the time of her termination. Naik v. Boehringer Ingelheim Pharmaceuticals, Inc., 627 F.3d

596, 600 (7th Cir. 2010). Based on the evidence in the record, Plaintiff cannot show a

genuine issue of material fact that she was meeting her employer’s legitimate

expectations. Defendant has detailed numerous, specific instances from the evaluations

where Plaintiff’s job performance was severely lacking, such as interacting with the

third-party stakeholders, having complete financial records, and inability to meet

deadlines without sacrificing accuracy and quality in her work. Plaintiff has argued that

these alleged deficiencies were subjective, but that is not the case for all of the problems

listed. For example, Plaintiff’s supervisors cited her failure to provide assignments or

direction to two students she was supervising while she went on vacation, as well as

failing to make arrangements for the students to complete their time cards so they could


                                             25



                                                                                               38
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     39 of 66 Page 26 of 52




be paid. Plaintiff had no response to this allegation. Plaintiff also had no response to the

evaluations’ citation of her inability to meet deadlines, besides arguing that it was too

much work since her duties had been done by multiple people in the past. Plaintiff did

not recall poor interactions with third-party stakeholders, and chalked the only

interaction she could remember up to “confusion.” Plaintiff’s response that some of the

tasks were too time-consuming speaks to an inability to do the job and meet her

employer’s expectations. While Plaintiff cites Peecher’s admission that Plaintiff’s actual

job duties differed from the job description for her position, Plaintiff omits the fact that

the reason for the discrepancy, according to Peecher, was that they quickly discovered

Plaintiff could not perform the job duties in question.

       Further, it should be noted that Plaintiff has not borne her burden of producing

some evidence that she was meeting her employer’s legitimate expectations, besides her

own defenses of her job performance, such as positive evaluations or recommendations

from other employees/supervisors. See Johnson v. Zema Systems Corp., 170 F.3d 734, 743

(7th Cir. 1999). Plaintiff listed as an additional fact that, from 2001 through 2008, she

received outstanding performance evaluations, accolades, and praise from her

supervisor, Sandy Frank. However, the legitimate expectation element of the prima facie

case is concerned only with whether Plaintiff was meeting her employer’s legitimate

expectations at the time of her termination. See Naik, 627 F.3d at 600. Moreover, Plaintiff

received that positive feedback when she was employed in an entirely different position

with different job duties. Based on the criticisms in the evaluation, and Plaintiff’s


                                             26



                                                                                               39
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     40 of 66 Page 27 of 52




response to those criticisms, the court cannot say that she was meeting her employer’s

legitimate expectations.2

       2.     Similarly Situated Comparators

       Even if Plaintiff could be said to have been meeting her employer’s legitimate

expectations, or if the legitimate expectations factor is unnecessary because Plaintiff

accuses Peecher and Winter of being the ones who discriminated against her, she would

still need to show that similarly situated employees not in the protected class were

treated more favorably. See McKinney, 866 F.3d at 807. Similarly situated employees

must be directly comparable to the plaintiff in all material respects, but they need not be

identical in every conceivable way. Coleman v. Donohue, 667 F.3d 835, 846 (7th Cir. 2012).

So long as the distinctions between the plaintiff and the proposed comparators are not

so significant that they render the comparison effectively useless, the similarly-situated

requirement is satisfied. Coleman, 667 F.3d at 846. There must be enough common

factors to allow for a meaningful comparison in order to divine whether intentional



       2
        For essentially these same reasons, even were the court to find that Plaintiff has
made a prima facie case, which it does not, Defendant has advanced a legitimate, non-
discriminatory reason for Plaintiff’s non-renewal of employment. Further, Plaintiff has
provided no evidence that such an explanation is a pretext on Defendant’s part, i.e. a
“lie.” See Wolf v. Buss (America), Inc., 77 F.3d 914, 919 (7th Cir. 1996) (“Pretext means
more than a mistake on the part of the employer; pretext “‘means a lie, specifically a
phony reason for some action.’”). The court has already determined that Plaintiff’s
responses to the evaluations do not create a genuine issue of material fact to whether
she was meeting her employer’s legitimate expectations, and they likewise fail to create
a general issue of material fact as to whether Defendant’s explanation for her non-
renewal is pretextual. See Weihaupt v. American Medical Association, 874 F.2d 419, 428
(7th Cir. 1989).

                                            27



                                                                                              40
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     41 of 66 Page 28 of 52




discrimination was at play, which, in the usual case, means a plaintiff must at least

show that the comparators (1) dealt with the same supervisor; (2) were subject to the

same standards; and (3) engaged in similar conduct without such differentiating or

mitigating circumstances as would distinguish their conduct or the employer’s

treatment of them. Coleman, 667 F.3d at 847. Still, this is not a “magic formula,” and the

similarly situated inquiry should not devolve into a mechanical, one-to-one mapping

between employees. Coleman, 667 F.3d at 847.

       Plaintiff identified, in Answers to Interrogatories, three individuals as persons

similarly situated to her who were treated more favorably: Kari Cooperider; Shelley

Campbell; and Lorena Nichols. During her deposition, in answer to the question “[t]he

people that you named as similarly situated were paid differently because they had jobs

that were different from your jobs, correct?” Plaintiff answered “Yes.”

       Kari Cooperider, a female Caucasian, was an employee within the College of

Business who served as Associate Director in the Office of Administrative Services. She

was responsible for facilities scheduling and management from August 16, 2011, until

February 16, 2015, when she became Director of Facility Management within the

College of Business. Cooperider has never had Peecher or Winter as supervisors. She

has had job duties and responsibilities different from Plaintiff throughout her career at

the University. Cooperider reported to Elliott from 2011 to 2018. The types of activities

that Cooperider performed within the College of Business were different and unrelated




                                            28



                                                                                             41
                    2:16-cv-02298-CSB-EIL
      Case 2:16-cv-02298-CSB-EIL   Document# 47
                                             52 Filed
                                                 Page12/17/18
                                                      42 of 66 Page 29 of 52




to the types of activities performed by Plaintiff during the time periods referenced

above.

         Shelley Campbell has a master’s degree in finance, a different educational field

than Plaintiff. During the time that Elliott was employed by the College of Business,

Campbell’s responsibilities as an employee of the college were all within the

Department of Finance. Campbell was the Director of Administration in Finance from

August 16, 2010, until January 16, 2015, when she became Executive Director of

Administration for the department. During these time periods she was supervised by

Charles Kahn and later by Louis Chan. Campbell was never supervised by Winter or

Peecher and, at all relevant times, her job duties and responsibilities were different from

those of Plaintiff.

         Lorena Nichols was the Associate Director of the Master of Science in Finance

program in the Department of Finance until March 15, 2015, when she became the

Senior Associate Director of the same program. From 2010 through August 15, 2016,

Nichols was supervised by Shelley Campbell. Starting on August 16, 2016, Nichols

became the Director of Academic and Student Services in the Business Graduate

Programs office in the College of Business, where she was supervised by Jeff Beavers.

Nichols had different job responsibilities than Plaintiff, and was never supervised or

evaluated by Peecher and/or Winter.

         The similarly-situated requirement normally entails the existence of a common

supervisor, but what this actually means is whether the comparators were treated more


                                             29



                                                                                              42
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     43 of 66 Page 30 of 52




favorably by the same decisionmaker. Coleman, 667 F.3d at 847-48. Thus, even if a plaintiff

and the comparators have different direct supervisors, the key inquiry as to a common

“supervisor” is whether they have in common the person is who is ultimately

responsible for the contested decision. Coleman, 667 F.3d at 848.

       Based on the declaration of Susan Elliott, and the deposition testimony of Mark

Peecher and Gretchen Winter, the ultimate decisionmakers as to whether Plaintiff

would remain in her job at CPRBS were Peecher and Winter.3 Peecher and Winter

evaluated Plaintiff, concluded that her job performance was not satisfactory, and sent a

request to the Board of Trustees on behalf of the CPRBS that a “notice of non-

appointment” for Plaintiff be approved. Therefore, Peecher and Winter are Plaintiff’s

“supervisors” for purposes of the similarly situated analysis.

       Plaintiff has provided no evidence that Peecher and Winter served in a similar

capacity for any of the three comparators listed, whether it be Kari Cooperider (never

had Peecher or Winter as supervisors), Shelley Campbell (supervised by Charles Kahn

and Louis Chan), or Lorena Nicholas (supervised by Shelley Campbell). In fact, Plaintiff

makes no argument in her Response (page 12) that she had the same supervisors as the

comparators, besides stating that all three also worked for the College of Business.

Thus, Plaintiff did not have the same supervisors as her comparators.




       3
       See Winter Declaration, Exhibit 1 to Defendant’s motion (#38), at ¶¶ 6, 11-12,
and Peecher deposition, Exhibit 8, to Defendant’s motion (#38), at pp. 72, 78.

                                            30



                                                                                              43
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     44 of 66 Page 31 of 52




       For the next factor, the question is not whether the employer classified the

comparators in the same way, but whether the employer subjected them to different

employment policies. Coleman, 667 F.3d at 848. In cases involving the quality of job

performance, a would-be comparator’s professional role may be so different from the

plaintiff’s as to render the comparison effectively useless. Coleman, 667 F.3d at 849.

Where the issue is the quality of a plaintiff’s work, a difference between the plaintiff’s

and comparators’ positions can be important because this difference will often by itself

account for the less favorable treatment of the plaintiff. Coleman, 667 F.3d at 849.

       Plaintiff’s argument is that she was discriminated against because she was fired

for allegedly poor job performance, whereas the three Caucasian comparators were not.

Thus, a key question is the similarity between Plaintiff and her comparators’

professional roles. See Coleman, 667 F.3d at 849.

       Defendant has provided evidence, in its Statement of Undisputed Material Facts,

that all three comparators had “different job duties and responsibilities” throughout

their careers at the University from Plaintiff. Cooperider worked in the Office of

Administrative Services, and later as Director of Facility Management in the College of

Business, where “the types of activities that she performed within the College of

Business were different and unrelated to the types of activities performed by [Plaintiff]

during the time periods referenced [.]” Both Campbell and Nichols worked in the

Department of Finance, a different department from Plaintiff’s CPRBS. Plaintiff, in her

Response, states only that “Cooperider and Nicholas work for the College of Business


                                             31



                                                                                             44
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     45 of 66 Page 32 of 52




and have similar backgrounds insofar as education, and also have similar job duties to

Plaintiff.” Plaintiff has the burden of proving a prima facie case of employment

discrimination. See Young v. United Parcel Service, Inc., 191 S.Ct. 1338, 1353-54 (2015);

Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981). Plaintiff

has presented no competent evidence to meet her burden that she had similar

professional roles to her proposed comparators. She cannot meet her burden on this

factor.

          To satisfy the third factor, Plaintiff must show that the comparators “engaged in

similar conduct without such differentiating or mitigating circumstances as would

distinguish their conduct or the employer’s treatment of them.” See Gates v. Caterpillar,

Inc., 513 F.3d 680, 690 (7th Cir. 2008). Plaintiff has made no such showing. All Plaintiff

states, in her Response at page 12, is “[m]ore importantly, and unrefuted by the

Defendant, none of these individuals suffered the same level of adverse employment

action as that of the Plaintiff.” This may be true, but Plaintiff has not shown, in any

degree, how those comparators engaged in similar conduct to Plaintiff. Plaintiff must

present competent evidence in order to survive summary judgment. Butts, 387 F.3d at

924. She has not done so.

          Because Plaintiff has produced no evidence that she: (1) had the same

supervisors as the comparators (in fact, the evidence is to the contrary); (2) was subject

to the same standards of conduct (again, the evidence is to the contrary); and/or (3) that

comparators engaged in the same conduct and/or conducted their job in a similar


                                              32



                                                                                              45
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     46 of 66 Page 33 of 52




manner as Plaintiff (complete absence of competent evidence), the court finds that

Plaintiff has not met her burden in making out a prima facie case of employment

discrimination. See Coleman, 667 F.3d at 847. The court finds that the evidence adduced

in this case would not permit a reasonable factfinder to conclude that the plaintiff’s race

or national origin caused her discharge, and therefore judgment is granted in

Defendant’s favor on Counts I and II. See McKinney, 866 F.3d at 807.



       Count III: Gender Discrimination

       Defendant next moves for summary judgment on Plaintiff’s claim of gender

discrimination under Title VII. Defendant argues that Plaintiff’s claim is time barred

and, even if it is not, she cannot establish gender discrimination based on the evidence

produced in discovery.

       Whether the Claim is Time Barred

       Defendant argues that Plaintiff’s gender discrimination claim is time barred

because she did not file her September 12, 2016, EEOC complaint within 300 days of the

claimed discrete discriminatory act, in that the only gender discrimination complained

of related to Professor Mahoney’s harassment in the fall of 2014. Plaintiff responds that

the alleged gender discrimination in her ODEA complaints of October 12, 2015, and

January 8, 2016, was a “continuing violation,” and thus would be within the 300 day

window for filing a timely complaint.




                                            33



                                                                                              46
                     2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL   Document# 47
                                              52 Filed
                                                  Page12/17/18
                                                       47 of 66 Page 34 of 52




        A Title VII plaintiff normally must first file a charge with the EEOC within a

specified period of time after the challenged employment action occurs. The applicable

limitations period for filing a charge varies depending on whether the state in question

has an agency empowered to address employment discrimination. Adams v. City of

Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014). Illinois has such an agency (IDHR), and

thus if an Illinois plaintiff does not file a charge concerning a discrete act of

discriminatory conduct within 300 days of its occurrence, the claim is time barred and

the plaintiff may not recover. Roney v. Illinois Department of Transportation, 474 F.3d 455,

460 (7th Cir. 2008). Because Plaintiff’s EEOC charge was filed on September 12, 2016,

any discrete acts that occurred more than 300 days prior to this date, or before

November 16, 2015, cannot be the basis of her Title VII claims. See Roney, 474 F.3d at

460.

        Defendant argues that the only alleged gender discrimination referenced in

Plaintiff’s Amended Complaint is Mahoney’s harassment from summer/fall 2014, and

thus it cannot serve as the basis for a timely EEOC complaint. Plaintiff responds that

Mahoney’s harassment was “background evidence” in support of her timely Title VII

claim, because she complained to ODEA of gender discrimination in January 2016.

Plaintiff argues that under the continuing violation doctrine, Mahoney’s harassment can

and should be linked to gender discrimination she suffered within the limitations

period. Plaintiff also argues that equitable tolling should apply to preserve her claim.




                                              34



                                                                                               47
                     2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL   Document# 47
                                              52 Filed
                                                  Page12/17/18
                                                       48 of 66 Page 35 of 52




        Under the “continuing violation” doctrine, a Title VII plaintiff may recover for

otherwise time barred conduct that is part of a single, ongoing unlawful employment

practice if at least one related act occurs during the limitations period. Barrett v. Illinois

Department of Corrections, 803 F.3d 893, 898 (7th Cir. 2015), citing National Railroad

Passenger Corp. v. Morgan, 536 U.S. 101, 116–18 (2002). However, as the Supreme Court

clarified in Morgan, this doctrine is limited to claims of a hostile work environment,

because “[h]ostile environment claims are different in kind from discrete acts. Their

very nature involves repeated conduct.” Barrett, 803 F.3d at 898, quoting Morgan, 536

U.S. at 115. The theory is that a hostile work environment claim is composed of a series

of separate acts that collectively constitute one “unlawful employment practice,” and, as

such, a Title VII claim for a hostile work environment is timely as long as any act falls

within the statutory time period, even if the claim encompasses events occurring prior

to the statutory time period. Barrett, 803 F.3d at 898-99.

        This reasoning applies to hostile work environment claims only, and a Title VII

plaintiff claiming a series of discrete discriminatory acts cannot avoid the effect of the

limitations period by arguing that the discrete acts are “plausibly or sufficiently

related.” Adams, 742 F.3d at 730. “To the contrary, Morgan holds that ‘discrete

discriminatory acts are not actionable if time barred, even when they are related to acts

alleged in timely filed charges.’” Adams, 742 F.3d at 730, quoting Morgan, 536 U.S. at

113.




                                              35



                                                                                                 48
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     49 of 66 Page 36 of 52




       Based on Count III of the Amended Complaint, Plaintiff has not made a hostile

work environment claim. The elements of a Title VII hostile work environment charge

are: (1) the work environment must have been both subjectively and objectively

offensive; (2) the plaintiff’s gender must have been the cause of the harassment; (3) the

conduct must have been severe or pervasive; and (4) there must be a basis for employer

liability. Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014). Plaintiff did not plead

such a claim. Rather, Plaintiff plead a standard Title VII disparate treatment gender

discrimination claim. The elements of a Title VII gender discrimination claim are that

the plaintiff: (1) is a member of a protected class, (2) is performing her job satisfactorily,

(3) suffered an adverse employment action, and (4) was treated less favorably than at

least one similarly-situated male colleague. Farrell v. Butler University, 421 F.3d 609, 613

(7th Cir. 2005).

       Here, Plaintiff titled Count III “Violation of Title VII- Gender Discrimination.”

Plaintiff alleged that she was a member of a protected class, performed her job duties in

a manner consistent with her employer’s legitimate expectations, suffered numerous

adverse employment actions as a result of her gender, and that the University

discriminated against her and other similarly situated female workers by treating them

differently and less preferably than their similarly situated male colleagues by

subjecting them to lesser pay and benefits and discriminatory terms and conditions of

employment. Plaintiff’s Count III from the Amended Complaint is a gender

discrimination claim, not a hostile work environment claim, and thus the continuing


                                              36



                                                                                                 49
                     2:16-cv-02298-CSB-EIL
       Case 2:16-cv-02298-CSB-EIL   Document# 47
                                              52 Filed
                                                  Page12/17/18
                                                       50 of 66 Page 37 of 52




violation doctrine does not apply and the claim is time barred. See Adams, 742 F.3d at

730.

        Plaintiff, in her Response, appears to be attempting to turn her claim in Count III

into a hostile work environment/harassment claim, which would make the continuing

violation rule applicable. Plaintiff, in her Additional Fact #6, states that after reporting

the October 3, 2014, incident with Mahoney, Susan Elliott and Gretchen Winter

“continued to” harass her, but makes no argument and produces no evidence as to how

exactly the harassment was tied to reporting Mahoney. In order to show gender based

harassment or a hostile work environment claim under Title VII, Plaintiff must show

that (1) her work environment was both objectively and subjectively offensive; (2) the

harassment she complained of was based on her sex; (3) the conduct was either severe

or pervasive; and (4) there was a basis for employer liability. Passananti v. Cook County,

689 F.3d 655, 664 (7th Cir. 2012). Plaintiff testified that she was “yelled at” by Winter

and micromanaged, but she in no way explains how that is related to reporting

Mahoney’s behavior or to her gender, as opposed to a critique of her work performance.

Further, she claims that someone “prevented her from being considered for other

positions that were available,” but admitted that she did not know who was keeping

her from being considered for the positions, and that the searches were simply closed

“without hire.”

        Even taking a generous view of Plaintiff’s argument, the very limited evidence

provided by Plaintiff in support of her claim cannot be characterized as “severe or


                                             37



                                                                                               50
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     51 of 66 Page 38 of 52




pervasive,” and cannot be connected to her gender. See Passananti, 689 F.3d at 664;

Johnson v. Advocate Health and Hospitals Corp., 892 F.3d 887, 899 (7th Cir. 2018) (“A

supervisor who nitpicks, micromanages, and holds employees to unreasonable

standards is simply a bad boss. It is only if she applies this poor management unequally

based on race that a plaintiff has a claim for race discrimination.”). Judgment is granted

for Defendant on Count III.4 Plaintiff did not plead a hostile work environment claim,

and the evidence at summary judgment does not demonstrate a genuine issue of

material fact with respect to such a claim. The only competent evidence of gender based

discrimination cited by Plaintiff is Mahoney’s 2014 harassment, a discrete act more than

300 days before the EEOC complaint was filed, and is thus time barred.

       Nor does equitable tolling apply in this situation. “The Supreme Court has

cautioned that equitable tolling in the context of Title VII is ‘to be applied sparingly.’”

Beamon v. Marshall and Ilsley Trust Co., 411 F.3d 854, 860 (7th Cir. 2005), quoting Morgan,

536 U.S. at 113. The doctrine may extend the statute of limitations if, despite all due

diligence, a plaintiff cannot obtain the information necessary to realize that she may

possibly have a claim. Beamon, 411 F.3d at 860. Equitable tolling requires a court to

consider whether a reasonable person in the plaintiff’s position would have been aware


       4
       To the extent that Plaintiff is trying to assert that Winter and Elliott continued to
harass her for making the complaint about Mahoney, and that actions taken against her
up to and including her termination in 2016 were because of her complaint about
Mahoney, that would be evidence of retaliation, but not evidence of separate
discrimination on their part aimed at Plaintiff because of her gender. Retaliation and
discrimination based on gender are two discrete claims, with two discrete analyses, as
explained above in the section on Counts I and II.

                                             38



                                                                                               51
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     52 of 66 Page 39 of 52




of the possibility that she had suffered an adverse employment action because of illegal

discrimination. Beamon, 411 F.3d at 860-61.

       It should be noted that, while Plaintiff on page 15 of her Response recites general

legal principles regarding equitable tolling and estoppel5, she makes no actual

argument as to why equitable tolling should be applied to her gender discrimination

claim. She cites no facts in evidence, and makes no argument tying those facts to the

equitable tolling doctrine, to demonstrate why tolling should apply. Undeveloped and

unsupported perfunctory arguments need not be considered on summary judgment.

YCB International, Inc. v. UCF Trading Co., Inc., 904 F.Supp.2d 870, 883 (N.D. Ill. 2012);

M.G. Skinner and Associates Insurance Agency, Inc. v. Norman-Spencer Agency, Inc., 845

F.3d 313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped arguments are waived, as

are arguments unsupported by legal authority.”).

       Even on the merits, an equitable tolling argument would fail, as Plaintiff claimed

in her deposition that she was subject to harassment and actions by Winter soon after

reporting Mahoney in 2014. She also received her first negative evaluation in September

2015. Plaintiff filed a complaint with the ODEA on October 12, 2015, alleging

discrimination. There was nothing in the record demonstrating Plaintiff would not have


       5
        Plaintiff argued equitable tolling and estoppel could apply to overcome the 300
day requirement. Equitable estoppel, however, only comes into play if the defendant
takes active steps to prevent the plaintiff from suing in time, such as by hiding evidence
or promising not to plead the statute of limitations. Hentosh v. Herman M. Finch
University of Health Sciences/The Chicago Medical School, 167 F.3d 1170, 1174 (7th Cir.
1999). Plaintiff has provided no evidence, or even any argument, showing that
Defendant took any such steps to prevent Plaintiff from suing in time.

                                              39



                                                                                             52
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     53 of 66 Page 40 of 52




been aware of the possibility that she had suffered an adverse employment action

because of illegal discrimination before November 16, 2015, based on her claims. See

Beamon, 411 F.3d at 860-61. Equitable tolling does not apply.

       No Evidence of Gender Discrimination

       Defendant argues that, even if Plaintiff’s gender discrimination claim is not time

barred, judgment must still be granted in its favor because, just as with the

racial/national origin discrimination claim, Plaintiff has produced no competent

evidence that her non-renewal/poor evaluations in late 2015 and early 2016 were due to

gender discrimination on behalf of Defendant.6 In support, Defendant refers to the same

argument and facts discussed in relation to racial/national origin discrimination claims.

Plaintiff, in her Response, has failed to respond to Defendant’s argument, and has thus

has waived any argument in opposition to Defendant’s motion on that ground. See

Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1075 (7th Cir. 2013); Bonte v. U.S. Bank,

N.A., 624 F.3d 461, 466 (7th Cir. 2010); Thomas v. Kroger, 2014 WL 555086, at *1 (S.D. Ind.

Feb. 12, 2014).

       Plaintiff may have intended for her response regarding intentional

discrimination for the race/national origin claims in Counts I and II to cover her

response to Defendant’s arguments on the merits of the gender discrimination claim. If


       6
       This concerns Plaintiff’s allegations that the poor performance evaluations
conducted by Winter and Peecher in late 2015, and their decision to not renew Plaintiff’s
employment in 2016, was based on gender discrimination. This analysis does not
concern any claim regarding retaliation against Plaintiff for her complaint about
Mahoney.

                                              40



                                                                                               53
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     54 of 66 Page 41 of 52




that is the case, then for the same reasons the court found that judgment should be

granted in Defendant’s favor on those claims, the court finds that judgment should be

granted in Defendant’s favor on Plaintiff’s Count III claim that she was discriminated

against based on her gender when she was terminated by the University in 2016.

       Count IV: Retaliation

       In Count IV of her Amended Complaint, Plaintiff alleges that she was retaliated

against by Defendant because she (1) filed a complaint with ODEA on October 3, 2014,

about Mahoney’s harassment and (2) filed a second ODEA complaint on October 12,

2015, alleging discrimination based on race, national origin, and gender. Plaintiff alleges

that she was retaliated against by her employer for engaging in this protected activity

because (1) she was given several negative evaluations in September and December

2015 and (2) she was notified that her contract would not be renewed on April 7, 2016.

Plaintiff alleges that there is a causal connection between the protected activity and the

adverse employment actions.7

      Defendant contends that the evidence does not show a causal connection between

statutorily protected activity and adverse employment actions. Plaintiff counters that

the timing of the adverse employment actions, coming immediately after she engaged




       7
        Plaintiff also alleged that similarly situated non-complaining and/or non-charge
filing employees were treated more favorably than her. To the extent those employees
are Cooperider, Campbell, and Nichols, the court has already determined that they are
not similarly situated to Plaintiff. Plaintiff has failed to provide any other similarly
situated employees.

                                            41



                                                                                              54
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     55 of 66 Page 42 of 52




in the protected activity, creates a genuine issue of material fact as to whether she was

improperly retaliated against by Defendant.

       Title VII prohibits retaliation against employees who engage in statutorily

protected activity by opposing an unlawful employment practice or participating in the

investigation of one. Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016),

citing 42 U.S.C. § 2000e–3(a). “A retaliation claim requires proof that the plaintiff

suffered an adverse employment action because of his statutorily protected activity; in

other words, the plaintiff must prove that he engaged in protected activity and suffered

an adverse employment action, and that there is a causal link between the two.” Lord,

839 F.3d at 563. A retaliation claim requires proof of causation, which in this context

means but-for causation. Lord, 839 F.3d at 563. The inquiry in this regard is

straightforward: does the record contain sufficient evidence to permit a reasonable fact

finder to conclude that retaliatory motive caused the discharge. Lord, 839 F.3d at 563.

       Plaintiff, here, relies entirely on suspicious timing to support her claim of

retaliation. Suspicious timing by itself will rarely support an inference of retaliation, but

it may do so “[w]hen an adverse employment action follows on the close heels of

protected expression and the plaintiff can show the person who decided to impose the

adverse action knew of the protected conduct.” Lord, 839 F.3d at 563, quoting Culver v.

Gorman & Company, 416 F.3d 540, 546 (7th Cir. 2005). The court will examine each

alleged protected activity engaged in by Plaintiff, and determine whether an adverse

employment action occurred, and whether the protected activity was the but-for cause


                                              42



                                                                                                55
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     56 of 66 Page 43 of 52




of that action. Between her Amended Complaint and Response Plaintiff identifies four

instances of protected activity: (1) the October 3, 2014 complaint to ODEA about

Mahoney; (2) her September 14, 2015, complaint to the OEC about the CBA; (3) her

October 12, 2015, ODEA complaint alleging discrimination; and (4) her January 8, 2016,

ODEA complaint alleging discrimination.

       October 3, 2014 ODEA Complaint

       Defendant argues that the October 3, 2014, ODEA complaint was not causally

connected to any adverse employment action. Plaintiff has failed to respond to this

argument, and thus has waived any opposition to it. See Goodpaster, 736 F.3d at 1075;

Bonte, 624 F.3d at 466; Thomas, 2014 WL 555086, at *1. Still, even if the court were to find

opposition not waived, there is no causal connection to any adverse employment action.

The court already noted that the alleged harassment by Elliott and Winter (yelling at

Plaintiff, micromanaging her) did not amount to a hostile work environment, and, here,

would not amount to any sort of adverse employment action. Further, the allegation

that she was denied promotion or other employment opportunities does not suffice,

because Plaintiff could not even say who was keeping her from getting those positions,

and they were closed “without hire.” Most importantly, Plaintiff has provided zero

evidence that this “harassment” was connected in any way with her 2014 complaint

over Mahoney.




                                             43



                                                                                               56
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     57 of 66 Page 44 of 52




       This leaves Plaintiff only with “suspicious timing” as it relates to her poor

performance evaluations8 in the fall/winter of 2015 and termination in April 2016.

Plaintiff made her complaint in October 2014, the first evaluation was not until

September 24, 2015, the second evaluation was on December 22, 2015, and she was

notified of her non-renewal on April 7, 2016. This means that the soonest adverse

employment action occurred more than eleven months after the protected activity. The

Seventh Circuit has held that, in a case of suspicious timing alone, a lapse of six months

between a complaint and adverse employment action, and even a lapse of five weeks, is,

by itself, insufficient to support an inference of causation. See Skylarsky v. Means-Knaus

Partners, L.P., 777 F.3d 892, 898 (7th Cir. 2015) (six months); Kidwell v. Eisenhauer, 679

F.3d 957, 966–67 (7th Cir.2012) (concluding that five week lapse alone does not support

inference of causation). Plaintiff has not demonstrated a genuine issue of material fact

exists as to whether she was retaliated against for the October 3, 2014 complaint.

       September 14, 2015 OEC Complaint

       The September 14, 2015, OEC complaint concerned possible misuse of funds by

Winter over the CBA account. It included no claims that Plaintiff was being

discriminated against or harassed based on her race, national origin, or gender.



       8
        It should also be noted that poor performance evaluations by themselves cannot
be the basis for a finding of an adverse employment action by the employer. Chaib v.
Indiana, 744 F.3d 974, 984 (7th Cir. 2014), overruled on other grounds by Ortiz v. Werner
Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016); Smart v. Ball State University, 89 F.3d 437,
441-42 (7th Cir. 1996). However, the court will consider the timing of the evaluations for
the sake of argument and in the context of Plaintiff’s eventual termination in April 2016.

                                              44



                                                                                                57
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     58 of 66 Page 45 of 52




               Section 2000e–3(a) does not protect employees for opposing all
       adverse actions by their employers but rather only for opposing certain
       practices that have been “made an unlawful employment practice” by
       federal law. These practices encompass discrimination on the basis of race,
       color, religion, sex, and national origin. § 2000e–2. That is, in order for
       employees to establish a retaliation claim, they must show that they
       actually communicated to their employer a belief that the employer has
       engaged in status-based discrimination. See Crawford v. Metro. Government
       of Nashville & Davidson Cnty., Tenn., 555 U.S. 271, 276–77 (2009). Employees
       must actually take a “stand against an employer’s discriminatory
       practices.” Id. at 277.
               The reason for this requirement is that federal courts do not sit as
       appellate human-resources departments. Federal law protects an
       employee’s right to oppose discrimination only on the basis of certain
       protected “personal characteristics,” [citation omitted]; it does not protect
       any right to oppose employer harassment generally. “It is axiomatic that a
       plaintiff engage in statutorily protected activity before an employer can
       retaliate against her for engaging in statutory protected activity.” Durkin v.
       City of Chi., 341 F.3d 606, 614–15 (7th Cir. 2003). “An employer cannot
       retaliate if there is nothing for it to retaliate against.” Id. at 615. In other
       words, if “the workplace is unsavory for any reason other than hostility on
       the basis of race, gender, ethnicity, or religion, no federal claim is
       implicated.” Vore v. Ind. Bell Tel. Co., Inc., 32 F.3d 1161, 1162 (7th Cir. 1994).
       Especially relevant here is the Seventh Circuit’s holding that “personality
       conflicts ... are not the business of the federal courts.” Id.

Gomez v. Federal Express, Inc., 72 F.Supp.3d 902, 908 (N.D. Ill. 2014).

       Plaintiff could be said to be engaging in whistleblowing activity about financial

impropriety by a superior in the September 14, 2015 OEC complaint, but she is not

engaging in a protected activity under Title VII, i.e. she is not complaining about

harassment or discrimination based on gender, race, national origin, etc. Plaintiff has




                                              45



                                                                                            58
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     59 of 66 Page 46 of 52




not demonstrated a genuine issue of material fact exists as to whether she was retaliated

against in violation of Title VII for the September 14, 2015 complaint.9

       October 12, 2015 ODEA complaint

       The next complaint at issue is Plaintiff’s October 12, 2015 ODEA complaint,

where she claims she complained to Jennie Duran about discrimination based on race,

marital status, and age. Duran’s notes indicate that Plaintiff later stated that she did not

feel it was due to being part of a protected class that she received a poor evaluation

from Winter, but rather because of the stress put on Winter by the OEC investigation of

the CBA account and a personality conflict between the two of them. Plaintiff disputes

this, testifying that those were Duran’s words not hers. The court finds this to be a

genuine dispute of material fact. Therefore, the court will find, for summary judgment

purposes, that the October 12, 2015 ODEA complaint was a protected activity.

       Plaintiff cannot, however, establish a causal connection between the complaint

and any adverse employment action. Again, Plaintiff relies entirely on suspicious

timing to support an inference of a causal connection. First, the September 24, 2015

evaluation came before the October 12 ODEA complaint, and thus cannot support a

causal inference. See Leitgen v. Franciscan Skemp Health Care, Inc., 630 F.3d 668, 676 (7th

Cir. 2011) (When a retaliation claim is based on suspicious timing, “the order of events



       9
       This analysis and conclusion also applies to the September 23, 2015, meeting of
McNeely and Elliott. It concerned Plaintiff’s whistleblower claims of financial
improprieties, not any claim of discrimination or engagement in protected activities
under Title VII. Plaintiff has produced no evidence to the contrary.

                                             46



                                                                                               59
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     60 of 66 Page 47 of 52




is even more important than the time between them; the theory doesn’t work if the

retaliatory act precedes the protected activity.”).

       Second, the December 22, 2015 evaluation occurred more than two months after

the ODEA complaint. The Seventh Circuit has held that five weeks or a month between

the protected activity and adverse employment action, without more, is insufficient to

support an inference of a causal connection. See Kidwell, 679 F.3d at 966–67 (five weeks);

Harper v. C.R. England, Inc., 687 F.3d 297, 308 (7th Cir. 2012) (even one month interval

not close enough in time when the plaintiff fails to meet his burden to put forth other

evidence that suggests that his protected activities were in any way linked to his

termination).

       Even were the court to consider the suspicious timing sufficient, there is

substantial evidence that Plaintiff would have received poor performance evaluations

and been terminated from her position even absent her complaints to ODEA. “When

confronted with circumstantial evidence of a retaliatory motive, the employer may

show that the employee would have been fired even absent his complaints about

harassment.” Lord, 839 F.3d at 564. If a defendant can make that showing, then the

alleged retaliatory motive, even if unchallenged, was not a but-for cause of the

plaintiff’s harm. Lord, 839 F.3d at 564. Of course, an employer’s proffered justifications

are always susceptible to attack, and a plaintiff can avoid summary judgment if a




                                             47



                                                                                             60
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     61 of 66 Page 48 of 52




material factual dispute exists on the question of pretext, as summary judgment is

appropriate only if a reasonable fact finder would be compelled to believe the

defendant’s explanation. Lord, 839 F.3d at 564.

       As the court has noted, the relevant performance evaluations list many

nonretaliatory reasons for the University’s decision to not renew Plaintiff’s contract.

These include severe deficiencies in Plaintiff’s job performance concerning her

knowledge, judgment, productivity, professional relationships, organization, reliability,

and supervision. Plaintiff was given three months to improve on these deficiencies, she

did not, and was ultimately terminated from her position.

       Plaintiff has no evidence that calls Defendant’s proffered explanation for the

adverse employment actions into question. Pretext involves more than just faulty

reasoning or mistaken judgment on the part of the employer; it is a lie, specifically a

phony reason for some action. Lord, 839 F.3d at 564. When assessing a plaintiff’s claim

that an employer’s explanation is pretextual, the court cannot second-guess the

employer’s facially legitimate business decisions. Lord, 839 F.3d at 564. An employer’s

reasons for firing an employee can be foolish or trivial or even baseless, but as long as

they are honestly believed, they are not pretextual. Lord, 839 F.3d at 564.

       Plaintiff points to her responses to the performance evaluations, but those

responses quibble with the evaluation’s conclusions and offer justifications for

Plaintiff’s poor performance. They do not cast doubt on the sincerity of Peecher and

Winter’s evaluation of Plaintiff’s job performance and her ultimate ability to do that job.


                                            48



                                                                                              61
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     62 of 66 Page 49 of 52




       Plaintiff claims that her responses to the evaluations were a “comprehensive

rebuttal” demonstrating that she was proficient in her job performance, and states that

this rebuttal was never adequately considered or engaged with by Peecher and Winter.

Plaintiff has only her own assertions and justifications in support of her contention that

she was performing her job satisfactorily and that Winter and Peecher’s stated reasons

for her poor evaluations and eventual termination are a pretext. However, a plaintiff

must do more than challenge the judgment of her superiors through her own

self-interested assertions, because the employee’s perception of herself is not relevant,

but rather “it is the perception of the decision maker which is relevant.” Weihaupt v.

American Medical Association, 874 F.2d 419, 428 (7th Cir. 1989). Whether Peecher and

Winter’s evaluation of Plaintiff was wise or warranted is beside the point, because what

matters is whether they honestly believed what they put in the evaluations, and

Plaintiff has no evidence that they did not. See Lord, 839 F.3d at 564-65.

       Further, Plaintiff cannot show that Winter and Peecher, the two responsible for

the adverse employment action, knew of the protected conduct. See Lord, 839 F.3d at 563

(suspicious timing alone may be sufficient for causal connection when “an adverse

employment action follows on the close heels of protected expression and the plaintiff

can show the person who decided to impose the adverse action knew of the protected conduct”)

(emphasis added). Plaintiff has no evidence that Peecher knew of the October 12, 2015

ODEA complaint. Both Peecher and Winter testified in their depositions that they did




                                             49



                                                                                               62
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     63 of 66 Page 50 of 52




not become aware of the ODEA or ethics complaints until the filing of this lawsuit

(September 2016).

       Plaintiff, in her Additional Facts, states that Winter, in December 2015, entered

Plaintiff’s office and asked Plaintiff what she was doing and why Plaintiff had done the

things she had done, “alluding to the OEC and ODEA complaints[,]” and that Winter

stated that she did not care what the state had to say, as private funds paid her salary

and not the state. However, examining Plaintiff’s testimony in that regard, Winter never

actually said anything about the ODEA complaint. If anything, it could be read as a

reference to the OEC complaint concerning handling of the CBA account, which, as

noted above, is not protected activity for Title VII purposes.

       Plaintiff has provided no evidence that Peecher and Winter were aware of any

protected activity that Plaintiff engaged in when they conducted her performance

evaluations and later recommended that Plaintiff not be retained. Plaintiff has not

demonstrated a genuine issue of material fact exists as to whether she was retaliated

against in violation of Title VII for the October 12, 2015 ODEA complaint.10




       10
       The court would also note that Winter’s December 2015 comments to Plaintiff
were several months after Plaintiff’s negative September 24, 2015 evaluation.

                                            50



                                                                                           63
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     64 of 66 Page 51 of 52




       December 22, 2015 and January 8, 2016 ODEA Complaints

       For same reasons stated above with regard to the October 12, 2015, ODEA

complaint, Plaintiff cannot demonstrate that she was retaliated against for contacting

the ODEA on December 22, 2015, and January 8, 2016. According to Plaintiff’s

testimony, and the order of events as plead in her Amended Complaint at paragraphs

35 and 36, Plaintiff received the negative December 22, 2015 performance evaluation

and then contacted ODEA, alleging retaliation/discrimination. Therefore, with regard to

this second ODEA complaint, the adverse employment action in question would have

to be Plaintiff’s notice of non-renewal on April 7, 2016.

       First, again, Plaintiff only has suspicious timing for evidence of retaliation over a

protected activity, and the alleged protected activity in question occurred on December

22, 2015, or January 8, 2016 (when Plaintiff followed up with an in-person visit to

ODEA). At the very least, nearly three months separated the activity from the

employment action, too long a time for suspicious timing alone to suffice for a causal

connection. See Kidwell, 679 F.3d at 966–67; Harper, 687 F.3d at 308.

       Second, for the same reasons stated above, Plaintiff cannot rebut Defendant’s

nonretaliatory, legitimate reasons for taking the adverse employment action (Plaintiff’s

poor work performance), and further cannot demonstrate, with competent evidence,

that Peecher and Winter knew of any protected activity on Plaintiff’s behalf (i.e.,

Plaintiff’s October 12, 2015 and December 22, 2015 complaints to the ODEA that Winter




                                             51



                                                                                               64
                   2:16-cv-02298-CSB-EIL
     Case 2:16-cv-02298-CSB-EIL   Document# 47
                                            52 Filed
                                                Page12/17/18
                                                     65 of 66 Page 52 of 52




and Peecher were racially/sexually discriminating against her). See Lord, 839 F.3d at

563-65. Summary judgment is granted in Defendant’s favor on Count IV.

                                   CONCLUSION

       In sum, Plaintiff cannot demonstrate that a genuine issue of material fact exists as

to whether Defendant discriminated or retaliated against her in violation of Title VII.

The evidence produced in discovery and submitted by the parties at summary

judgment would not permit a reasonable factfinder to conclude that the plaintiff’s race,

national origin, or gender caused her poor performance evaluations or discharge. See

McKinney, 866 F.3d at 807. Nor does the record contain sufficient evidence to permit a

reasonable fact finder to conclude that retaliatory motive caused her poor evaluations or

discharge. See Lord, 839 F.3d at 563.

       IT IS THEREFORE ORDERED:

       (1)    Defendant’s Motion for Summary Judgment (#38) is GRANTED in full.

              Judgment is entered in favor of Defendant and against Plaintiff.

       (2)    The final pretrial and jury trial dates are hereby VACATED.

       (3)    The pending Motions in Limine (#45, 46) are MOOT.

       (4)    This case is terminated.

              ENTERED this      17th    day of    December     , 2018.

                                   s/ COLIN S. BRUCE
                                  U.S. DISTRICT JUDGE




                                                 52



                                                                                              65
                                 2:16-cv-02298-CSB-EIL
         Case 2:16-cv-02298-CSB-EIL                    # 52
                                                 Document 48 Page  66 of 66 Page 1 of 1
                                                             Filed 12/17/18                        E-FILED
Judgment in a Civil Case (02/11)                                  Monday, 17 December, 2018 05:05:17 PM
                                                                             Clerk, U.S. District Court, ILCD
                    UNITED STATES DISTRICT COURT
                                            for the
                                   Central District of Illinois

ALEJANDRA AGUERO,                           )
                                            )
              Plaintiff,                    )
                                            )
                      vs.                   )        Case Number: 16-cv-2298
                                            )
UNIVERSITY OF ILLINOIS,                     )
BOARD OF TRUSTEES OF                        )
UNIVERSITY OF ILLINOIS,                     )
                                            )
              Defendant.                    )

                              JUDGMENT IN A CIVIL CASE

  ‫ ܆‬JURY VERDICT. This action came before the Court for a trial by jury.           The issues
have been tried and the jury has rendered its verdict.

  ‫ ܈‬DECISION BY THE COURT.               This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that plaintiff’s action against the defendants is
dismissed .

Dated:   December 17, 2018

                                                     s/ Shig Yasunaga
                                                     Shig Yasunaga
                                                     Clerk, U.S. District Court




                                                                                                     66
